 

Exhibit 10.25

 

EXECUTION COPY

 

 

 

CONTRIBUTION AND SALE AGREEMENT*

 

 

--------------------------------------------------------------------------------

 

 

between

 

 

WILLIS LEASE FINANCE CORPORATION,

 

 

and

 

 

WILLIS ENGINE FUNDING LLC

 

 

 

--------------------------------------------------------------------------------

 

 

Dated as of

 

September 12, 2002

 

 

--------------------------------------------------------------------------------

*              Portions of the material in this Exhibit have been redacted
pursuant to a request for confidential treatment, and the redacted material has
been filed separately with the Securities and Exchange Commission (the
"Commission").  An asterisk has been placed in the precise places in this
Agreement where we have redacted information, and the asterisk is keyed to a
legend which states that the material has been omitted pursuant to a request for
confidential treatment.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

ARTICLE I

DEFINITIONS

 

 

Section 1.01.  Definitions

 

ARTICLE II

TRANSFER OF ENGINES AND BENEFICIAL INTERESTS

 

 

Section 2.01.  Transfer of Initial Contributed Assets

Section 2.02.  Conveyance and Repurchase of Engines and Related Assets after the
Initial Transfer Date

Section 2.03.  Required Financing Statements; Marking of Records.

Section 2.04.  Servicing of Contributed Assets

Section 2.05.  Security Agreement.

Section 2.06.  Additional Capital Contributions

Section 2.07.  Contributed Engine Requirements

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

 

Section 3.01.  Representations and Warranties of the Seller

Section 3.02.  Representations and Warranties of the Issuer

 

ARTICLE IV

COVENANTS OF THE SELLER AND THE ISSUER

 

 

Section 4.01.  Seller Covenants

Section 4.02.  Issuer Covenants.

Section 4.03.  Transfer of Contributed Assets

 

ARTICLE V

CONDITIONS PRECEDENT

 

 

Section 5.01.  Conditions to the Issuer’s Obligations

Section 5.02.  Conditions to the Seller’s Obligations

 

ARTICLE VI

TERMINATION

 

 

Section 6.01.  Termination

Section 6.02.  Effect of Termination

 

ARTICLE VII

MISCELLANEOUS PROVISIONS

 

 

Section 7.01.  Amendment

Section 7.02.  Governing Law

Section 7.03.  Notices

Section 7.04.  Severability of Provisions

Section 7.05.  Assignment

 

i

--------------------------------------------------------------------------------


 

Section 7.06.  Further Assurances

Section 7.07.  No Waiver; Cumulative Remedies

Section 7.08.  Counterparts

Section 7.09.  Binding Effect

Section 7.10.  Merger and Integration

Section 7.11.  Headings

Section 7.12.  Schedules and Exhibits

Section 7.13.  General Interpretive Principles

Section 7.14.  Third-Party Beneficiaries

 

EXHIBIT A

Initial List of Engines and Lease Agreements

EXHIBIT B

Form of Engine or Beneficial Interest Transfer Certificate

 

 

SCHEDULE 1

Certain Terms

 

ii

--------------------------------------------------------------------------------


 

CONTRIBUTION AND SALE AGREEMENT

 

THIS CONTRIBUTION AND SALE AGREEMENT, dated as of September 12, 2002 (this
“Agreement”), is entered into between WILLIS LEASE FINANCE CORPORATION (the
“Seller”), a company organized and existing under the laws of Delaware located
at 2320 Marinship Way, Suite 300, Sausalito, California 94965 and WILLIS ENGINE
FUNDING LLC (the “Issuer”), a limited liability company organized and existing
under the laws of Delaware located at 2320 Marinship Way, Suite 300, Sausalito,
California 94965.

 

W I T N E S S E T H:

 

WHEREAS, the Seller wishes to transfer and convey on the initial Transfer Date
the initial Contributed Assets to the Issuer for a purchase price equal to the
Aggregate Net Purchase Price for such initial Contributed Assets (as such
capitalized terms are defined below); and

 

WHEREAS, hereafter, from time to time, the Seller may transfer and convey to the
Issuer, and the Issuer may transfer and convey to the Seller additional or
existing Contributed Assets, as the case may be, upon the terms and conditions
hereinafter set forth; and

 

WHEREAS, the Contributed Assets transferred hereunder will be pledged by the
Issuer to the Indenture Trustee as collateral for the Notes to be issued from
time to time pursuant to the terms of the Indenture; and

 

WHEREAS, the Seller and the Issuer agree that all representations, warranties,
covenants and agreements made by the Seller and the Issuer herein shall be for
the benefit of the Series Enhancer, if any, the Noteholders and the Indenture
Trustee;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the parties hereto agree as follows:

 


ARTICLE I

 


DEFINITIONS

 


SECTION 1.01.          DEFINITIONS.  CAPITALIZED TERMS USED IN THIS AGREEMENT
BUT NOT DEFINED HEREIN SHALL HAVE THE MEANING ASSIGNED TO SUCH TERMS IN THE
INDENTURE OR, IF NOT DEFINED THEREIN, IN THE SERIES 2002-1 SUPPLEMENT. 
OTHERWISE, TERMS DEFINED HEREIN SHALL HAVE THE FOLLOWING MEANINGS AND THE
DEFINITIONS OF SUCH TERMS SHALL BE EQUALLY APPLICABLE TO THE SINGULAR AND PLURAL
FORMS OF SUCH TERMS:

 

Aggregate Net Purchase Price:  With respect to Contributed Assets conveyed by
the Seller to the Issuer on any Transfer Date means the sum of the aggregate Net
Purchase Price of the Contributed Engines and the net book value of the Related
Assets.

 

Beneficial Interest:  With respect to any Engine, a Beneficial Interest in an
Owner Trust created by the Issuer to hold such Engine.

 

1

--------------------------------------------------------------------------------


 

Contributed Assets:  Contributed Engines and Related Assets.

 

Contributed Engines:  Engines transferred by the Seller to the Issuer and then
by the Issuer to Owner Trusts, as more particularly described in the List of
Engines.

 

Contribution Percentage:  This term is defined in Schedule 1 attached hereto.

 

Engine:  Any aircraft engine manufactured by one of the manufacturers and
constituting one of the engine types set forth in Exhibit A to the Indenture.

 

Engine or Beneficial Interest Transfer Certificate:  An Engine or Beneficial
Interest Transfer Certificate, substantially in the form of Exhibit B hereto,
executed and delivered by the Seller and the Issuer in accordance with the terms
of this Agreement.

 

Engine Representations and Warranties:  With respect to each Engine, the
representations and warranties of the Seller as set forth in paragraphs (o)
through (ii) inclusive of Section 3.01 of this Agreement.

 

Event of Default:  The occurrence of any of the events or conditions set forth
in Section 801 of the Indenture.

 

Evidence of Filing:  This term is defined in Section 2.03(c).

 

Governmental Authority.  Any of the following:  (a) any federal, state, county,
municipal or foreign government, or political subdivision thereof, (b) any
governmental or quasi-governmental agency, authority, board, bureau, commission,
department, instrumentality or public body, (c) any court or administrative
tribunal or (d) with respect to any Person, any arbitration tribunal or other
non-governmental authority to whose jurisdiction that Person has consented.

 

Indenture:  The Indenture, dated as of September 12, 2002, between the Issuer
and the Indenture Trustee and all amendments and supplements thereto.

 

Lease Agreement:  Any lease agreement entered into from time to time by, or
assigned to, the Issuer and, in each case, then assigned by the Issuer to an
Owner Trust, pursuant to which the Issuer or such Owner Trust leases one or more
Engines, as identified on Exhibit A hereto, as supplemented from time to time,
and any substitutions and replacements therefor made in accordance with the
Series 2002-1 Transaction Documents.

 

Lien:  Any security interest, lien, charge, pledge, equity or encumbrance of any
kind.

 

List of Engines:  A printed list of the Engines transferred by the Seller to the
Issuer and certified by an Authorized Signatory, which includes a true and
complete list of all Engines to be conveyed on any Transfer Date.  The List of
Engines delivered on the initial Transfer Date (attached hereto as Exhibit A)
will include the following information for each such Engine as of the initial
Transfer Date:  (i) its Manufacturer’s serial number, (ii) the Model of Engine,
(iii) the manufacturer of the Engine, (iv) if on-hire, the lessee to whom such
Engine is leased and the related Lease Agreement; (v) if off-hire, the location
of the Engine and (vi) identification of the

 

2

--------------------------------------------------------------------------------


 

Series to which such Engine is pledged.  Supplements to the List of Engines will
be attached to the Engine or Beneficial Interest Transfer Certificate, and will
contain the Manufacturer’s serial number for each Engine and identification of
the Series to which such Engine is pledged.  As of the date of this Agreement,
the List of Engines is as set forth on Exhibit A hereto.

 

Owner Trust:  With respect to an Engine, an owner trust that is established
pursuant to a trust agreement substantially in the form attached to the Series
2002-1 Supplement as Exhibit H-1 solely to hold such Engine and related Lease
Agreement in connection with the Indenture.

 

Related Assets:  With respect to any Engine, all of the following:  (i) all
Casualty Proceeds, Sales Proceeds, Maintenance Reserve Payments, Security
Deposits and Engine Revenues related thereto, (ii) all right, title and interest
of the Seller, the Issuer or the Owner Trust which owns such Engine in and to
any agreement with (A) the manufacturer of such Engine, (B) each predecessor
owner (other than the manufacturer) of such Engine and each immediately
succeeding owner up to and including the Seller or such Owner Trust, and
(C) each predecessor lessor of the related Lease Agreement (as more particularly
described in the List of Engines) and each immediately succeeding lessor up to
and including the Seller or such Owner Trust, and all amendments, additions and
supplements thereto hereafter made with respect to such Engines and Lease
Agreements, (iii) all right, title and interest in and to any Lease Agreement to
the extent related to such Engine transferred and (iv) all payments, proceeds
and income of the foregoing or related thereto.

 

Released Assets:  Released Engines, Released Beneficial Interests and Related
Assets with respect to such Released Engines.

 

Released Beneficial Interest:  A Beneficial Interest in an Owner Trust that owns
a Released Engine and Related Assets.

 

Released Engine:  An Engine repurchased from the Issuer by the Seller pursuant
to Section 2.02(b).

 

Series 2002-1 Supplement:  The Supplement to the Indenture, dated as of
September 12, 2002, between the Issuer and the Indenture Trustee.

 

Transfer Date:  The date on which an Engine is contributed or sold by the Seller
to the Issuer pursuant to the terms of this Agreement.

 

Warranty Purchase Amount:  With respect to any Engine and Related Assets, or
Beneficial Interest in an Owner Trust that owns such Engine and Related Assets,
repurchased from the Issuer by the Seller pursuant to Section 2.02(b) hereof,
the sum of the Net Purchase Price of such Engine and the net book value of the
Related Assets, in each case on the Transfer Date on which such Engine and
Related Assets were transferred by the Seller to the Issuer.

 

3

--------------------------------------------------------------------------------


 


ARTICLE II

 


TRANSFER OF ENGINES AND BENEFICIAL INTERESTS

 


SECTION 2.01.          TRANSFER OF INITIAL CONTRIBUTED ASSETS.  ON THE INITIAL
TRANSFER DATE, THE SELLER SHALL SELL, TRANSFER AND CONVEY TO THE ISSUER AND THE
ISSUER SHALL ACQUIRE FROM THE SELLER ALL OF THE SELLER’S RIGHT, TITLE AND
INTEREST IN, TO AND UNDER THE INITIAL CONTRIBUTED ASSETS AT A PURCHASE PRICE
EQUAL TO THE AGGREGATE NET PURCHASE PRICE FOR SUCH INITIAL CONTRIBUTED ASSETS;
PROVIDED, HOWEVER, THAT THE EXCESS OF (X) THE AGGREGATE NET PURCHASE PRICE FOR
SUCH INITIAL CONTRIBUTED ASSETS OVER (Y) THE CASH PORTION OF THE PURCHASE PRICE
OF THE INITIAL CONTRIBUTED ASSETS PAID BY THE ISSUER TO THE SELLER ON SUCH
INITIAL TRANSFER DATE SHALL CONSTITUTE A CAPITAL CONTRIBUTION TO THE ISSUER. 
THE CASH PORTION OF THE PURCHASE PRICE OF THE INITIAL CONTRIBUTED ASSETS SHALL
BE EQUAL TO THE CONTRIBUTION PERCENTAGE OF THE AGGREGATE NET BOOK VALUE OF THE
CONTRIBUTED ENGINES.

 


SECTION 2.02.          CONVEYANCE AND RECONVEYANCE OF ENGINES AND RELATED ASSETS
AFTER THE INITIAL TRANSFER DATE.

 


(A)           AFTER THE INITIAL TRANSFER DATE, THE SELLER MAY SELL, TRANSFER AND
CONVEY TO THE ISSUER ADDITIONAL CONTRIBUTED ASSETS FOR CONSIDERATION EQUAL TO
THE AGGREGATE NET PURCHASE PRICE FOR SUCH ADDITIONAL CONTRIBUTED ASSETS;
PROVIDED, HOWEVER, THAT THE EXCESS OF (X) THE AGGREGATE NET PURCHASE PRICE FOR
SUCH CONTRIBUTED ASSETS OVER (Y) THE CASH PORTION OF THE PURCHASE PRICE OF SUCH
CONTRIBUTED ASSETS PAID BY THE ISSUER TO THE SELLER ON SUCH TRANSFER DATE SHALL
CONSTITUTE A CAPITAL CONTRIBUTION TO THE ISSUER.  THE CASH PORTION OF THE
PURCHASE PRICE OF SUCH CONTRIBUTED ASSETS SHALL BE EQUAL TO THE CONTRIBUTION
PERCENTAGE OF THE AGGREGATE NET BOOK VALUE OF THE CONTRIBUTED ENGINES.

 


(B)           UPON DISCOVERY BY THE SELLER OR THE ISSUER (OR ANY OF ITS
SUCCESSORS OR ASSIGNS) OF A BREACH OF ANY OF THE ENGINE REPRESENTATIONS AND
WARRANTIES RELATING TO ANY ENGINE, THE PARTY (INCLUDING ANY SUCH SUCCESSOR OR
ASSIGN) DISCOVERING SUCH BREACH SHALL GIVE PROMPT WRITTEN NOTICE TO THE OTHER
PARTY, THE TRUSTEE OF THE OWNER TRUST, IF ANY, WHICH OWNS THE APPLICABLE ENGINE,
THE INDENTURE TRUSTEE AND THE ADMINISTRATIVE AGENT.  IF SUCH BREACH MATERIALLY
AND ADVERSELY AFFECTS THE INTEREST OF THE ISSUER (OR ANY OF ITS SUCCESSORS OR
ASSIGNS), THE OWNER TRUST, THE NOTEHOLDERS OR THE INDENTURE TRUSTEE, THEN,
UNLESS SUCH BREACH SHALL HAVE BEEN CURED OR WAIVED BY THE CONTROL PARTY WITH
RESPECT TO THE RELATED SUPPLEMENT FOR A SERIES WITHIN NINETY DAYS AFTER THE
SELLER’S DISCOVERY OR RECEIPT OF WRITTEN NOTICE OF SUCH BREACH, THE ISSUER SHALL
RECONVEY TO THE SELLER, AND THE SELLER SHALL ACQUIRE (I) THE AFFECTED ENGINES
AND RELATED ASSETS OR (II) THE BENEFICIAL INTEREST IN THE OWNER TRUSTS THAT OWN
SUCH ENGINES AND RELATED ASSETS, FOR (A) CONSIDERATION IN CASH EQUAL TO THE
AGGREGATE WARRANTY PURCHASE AMOUNT FOR SUCH ENGINES AND RELATED ASSETS OR SUCH
BENEFICIAL INTERESTS, AS APPLICABLE OR (B) ADDITIONAL CONTRIBUTED ENGINES WHICH
IN EACH SUCH CASE (I) SATISFY EACH OF THE ENGINE REPRESENTATIONS AND WARRANTIES
AS OF SUCH DATE OF TRANSFER, (II) HAVE AN AGGREGATE APPRAISED VALUE THAT EQUALS
OR EXCEEDS SUCH AGGREGATE WARRANTY PURCHASE AMOUNT AND (III) ARE SATISFACTORY TO
THE ADMINISTRATIVE AGENT.  IN THE EVENT OF A REPURCHASE OF AN ENGINE AND RELATED
ASSETS OR THE RELATED BENEFICIAL INTERESTS THE SELLER SHALL DEPOSIT THE CASH
PORTION OF THE WARRANTY PURCHASE AMOUNT FOR EACH SUCH ENGINE AND RELATED ASSETS,
OR BENEFICIAL INTEREST IN AN OWNER TRUST THAT OWNS SUCH ENGINE AND RELATED
ASSETS, TO BE REPURCHASED IN THE TRUST ACCOUNT PRIOR TO 10:00 A.M. (NEW YORK
CITY TIME) ON THE NINETIETH DAY AFTER THE SELLER’S DISCOVERY OF OR RECEIPT OF
WRITTEN NOTICE OF, ANY SUCH BREACH. THE

 

4

--------------------------------------------------------------------------------


 

excess of such Warranty Purchase Amount over the cash portion of such Warranty
Purchase Amount paid by the Seller to the Issuer shall constitute a dividend
from the Issuer to the Seller.  The cash portion of any Warranty Purchase Amount
shall equal the cash portion of the purchase price paid by the Issuer to the
Seller in connection with the Issuer’s acquisition of such Engines and Related
Assets from the Seller.

 


(C)           IN CONNECTION WITH ANY TRANSFER OF CONTRIBUTED ASSETS OR RELEASED
ASSETS PURSUANT TO THE TERMS OF THIS AGREEMENT ON THE INITIAL TRANSFER DATE AND
ON ANY TRANSFER DATE AFTER THE INITIAL TRANSFER DATE, THE SELLER AND THE ISSUER
SHALL EXECUTE (ON SUCH TRANSFER DATE, IN THE CASE OF CLAUSE (I) BELOW, AND ON OR
BEFORE THE THIRD BUSINESS DAY FOLLOWING SUCH TRANSFER DATE, IN THE CASE OF
CLAUSE (III) BELOW) EACH OF THE FOLLOWING:

 

(I)            A COMPLETED ENGINE OR BENEFICIAL INTEREST TRANSFER CERTIFICATE
WITH RESPECT TO EACH CONTRIBUTED ENGINE BEING TRANSFERRED TO THE ISSUER AND WITH
RESPECT TO EACH RELEASED ENGINE AND RELATED ASSETS OR RELEASED BENEFICIAL
INTEREST BEING RETRANSFERRED TO THE SELLER;

 

(II)           [RESERVED]; AND

 

(III)          A SUPPLEMENT TO THE LIST OF ENGINES SETTING FORTH THE
MANUFACTURER’S SERIAL NUMBERS OF (A) EACH ENGINE WHICH IS TRANSFERRED TO THE
ISSUER BY THE ENGINE OR BENEFICIAL INTEREST TRANSFER CERTIFICATE AND (B) EACH
ENGINE WHICH IS A RELEASED ENGINE OR WHICH IS OWNED BY AN OWNER TRUST THE
BENEFICIAL INTEREST IN WHICH IS A RELEASED BENEFICIAL INTEREST, AS THE CASE MAY
BE, AND IDENTIFICATION OF THE SERIES TO WHICH SUCH ENGINE, RELEASED ENGINE OR
RELEASED BENEFICIAL INTEREST, AS THE CASE MAY BE, IS OR WAS PLEDGED.  UPON
DELIVERY OF SUCH SUPPLEMENT, THE LIST OF ENGINES SHALL BE DEEMED TO HAVE BEEN
AMENDED TO INCORPORATE THE INFORMATION CONTAINED IN SUCH SUPPLEMENT.

 


(D)           EACH ENGINE OR BENEFICIAL INTEREST TRANSFER CERTIFICATE WITH
RESPECT TO EACH CONTRIBUTED ENGINE AND  EACH RELEASED ENGINE AND RELEASED
BENEFICIAL INTEREST, AS THE CASE MAY BE, SHALL OPERATE AS AN ASSIGNMENT, WITHOUT
RECOURSE, REPRESENTATION, OR WARRANTY, EXCEPT (IN THE CASE OF TRANSFERS BY THE
SELLER) FOR THE WARRANTY OF GOOD TITLE AND OTHER REPRESENTATIONS AND WARRANTIES
SPECIFICALLY SET FORTH IN THIS AGREEMENT, OF ALL THE TRANSFEROR’S RIGHT, TITLE,
AND INTEREST IN AND TO SUCH CONTRIBUTED ASSETS OR RELEASED ASSETS, AS THE CASE
MAY BE, SUCH ASSIGNMENT BEING AN OUTRIGHT ASSIGNMENT AND NOT FOR SECURITY; AND
THE TRANSFEREE WILL THEREUPON OWN SUCH CONTRIBUTED ASSETS OR RELEASED ASSETS, AS
THE CASE MAY BE, FREE OF ANY CLAIMS OF OR FURTHER OBLIGATIONS TO THE TRANSFEROR,
IN ITS CAPACITY AS TRANSFEROR, WITH RESPECT THERETO.  ALL TRANSFERS OF RELEASED
ASSETS BY ISSUER TO SELLER HEREUNDER SHALL BE WITHOUT RECOURSE TO, OR
REPRESENTATION OR WARRANTY OF, ISSUER OF ANY KIND.

 


SECTION 2.03.          REQUIRED FINANCING STATEMENTS; MARKING OF RECORDS.

 


(A)           IN CONNECTION WITH THE TRANSFER ON THE INITIAL TRANSFER DATE, THE
SELLER AGREES TO RECORD AND FILE, AT ITS OWN EXPENSE, THE FOLLOWING UNIFORM
COMMERCIAL CODE (THE “UCC”) FINANCING STATEMENTS AND FEDERAL AVIATION
ADMINISTRATION (THE “FAA”) RECORDATIONS:

 

(I)            UCC FINANCING STATEMENTS NAMING THE SELLER, AS DEBTOR/SELLER, THE
ISSUER, AS SECURED PARTY/PURCHASER, THE INDENTURE TRUSTEE, AS ASSIGNEE OF THE
SECURED PARTY, AND ANY

 

5

--------------------------------------------------------------------------------


 

“ACCOUNTS”, “CHATTEL PAPER” OR “GENERAL INTANGIBLE” (AS DEFINED UNDER THE UCC)
WHICH ARE INCLUDED IN THE INITIAL CONTRIBUTED ASSETS, AS COLLATERAL.  SUCH UCC
FINANCING STATEMENTS SHALL BE FILED IN THE APPROPRIATE FILING OFFICES AS
REQUIRED BY THE JURISDICTION IN WHICH THE SELLER IS “LOCATED” FOR PURPOSES OF
THE UCC;

 

(II)           UCC FINANCING STATEMENTS NAMING THE ISSUER, AS DEBTOR, THE
INDENTURE TRUSTEE, AS SECURED PARTY, AND THE COLLATERAL, AS COLLATERAL.  SUCH
UCC FINANCING STATEMENTS SHALL BE FILED IN THE APPROPRIATE FILING OFFICES AS
REQUIRED BY THE JURISDICTION IN WHICH THE ISSUER IS “LOCATED” FOR PURPOSES OF
THE UCC;

 

(III)          UCC FINANCING STATEMENTS NAMING THE OWNER TRUST OR THE OWNER
TRUSTEE, AS THE CASE MAY BE UNDER APPLICABLE LAW, AS DEBTOR, THE INDENTURE
TRUSTEE, AS SECURED PARTY, AND THE CONTRIBUTED ENGINES AND RELATED ASSETS AS
COLLATERAL.  SUCH UCC FINANCING STATEMENTS SHALL BE FILED IN THE APPROPRIATE
FILING OFFICES AS REQUIRED BY THE JURISDICTION IN WHICH THE OWNER TRUSTEE IS
“LOCATED” FOR PURPOSES OF THE UCC.

 

(IV)          UCC FINANCING STATEMENTS EVIDENCING THE TERMINATION OF THE
SECURITY INTEREST OF ANY OTHER PERSON WITH RESPECT TO ANY OF THE INITIAL
CONTRIBUTED ASSETS AND COLLATERAL;

 

(V)           EVIDENCE OF RECORDATION OF (A) THIS AGREEMENT, THE INDENTURE, THE
SERIES 2002-1 SUPPLEMENT AND EACH LEASE AGREEMENT WITH RESPECT TO EACH ENGINE
TRANSFERRED ON SUCH DATE WITH THE FAA AND (B) WITH RESPECT TO ENGINES LEASED TO
LESSEES OUTSIDE OF THE UNITED STATES AND NOT OWNED BY AN OWNER TRUST APPROPRIATE
DOCUMENTS WITH ALL GOVERNMENT AUTHORITIES OF THE COUNTRY IN WHICH THE CHIEF
EXECUTIVE OFFICE OF SUCH LESSEE IS LOCATED, WHERE NECESSARY TO PERFECT THE LIEN
OR SECURITY INTEREST OF THE INDENTURE TRUSTEE IN SUCH ENGINES; AND

 

(VI)          UCC-1 FINANCING STATEMENTS NAMING EACH LEASE ORIGINATOR WHICH IS
AN AFFILIATE OF THE SELLER, AS DEBTOR, THE SELLER, AS SECURED PARTY, THE
INDENTURE TRUSTEE, AS ASSIGNEE OF THE SECURED PARTY, AND THE LEASE AGREEMENTS
BEING TRANSFERRED TO THE ISSUER ON THE INITIAL TRANSFER DATE, AS COLLATERAL, IN
THE APPROPRIATE FILING OFFICES AS REQUIRED BY THE JURISDICTION IN WHICH THE
LEASE ORIGINATOR IS “LOCATED” FOR PURPOSES OF THE UCC.

 


(B)           IN CONNECTION WITH ALL TRANSFERS AFTER THE INITIAL TRANSFER DATE,
THE SELLER AGREES TO RECORD AND FILE, AT ITS OWN EXPENSE, THE FOLLOWING UCC
FINANCING STATEMENTS (AND/OR AMENDMENTS TO PREVIOUSLY FILED UCC FINANCING
STATEMENTS) AND FAA RECORDATIONS:

 

(I)            UCC FINANCING STATEMENTS NAMING THE SELLER, AS DEBTOR/SELLER, THE
ISSUER, AS SECURED PARTY/PURCHASER, THE INDENTURE TRUSTEE, AS ASSIGNEE OF THE
SECURED PARTY, AND ANY “ACCOUNTS”, “CHATTEL PAPER” OR “GENERAL INTANGIBLE” (AS
DEFINED UNDER THE UCC) WHICH ARE INCLUDED IN THE CONTRIBUTED ASSETS TRANSFERRED
SINCE THE MOST RECENT FILING AS COLLATERAL.  SUCH UCC FINANCING STATEMENTS SHALL
BE FILED IN THE APPROPRIATE FILING OFFICES AS REQUIRED BY THE JURISDICTION IN
WHICH THE SELLER IS “LOCATED” FOR PURPOSES OF THE UCC;

 

(II)           UCC FINANCING STATEMENTS NAMING THE ISSUER, AS DEBTOR, THE
INDENTURE TRUSTEE, AS SECURED PARTY, AND THE COLLATERAL, AS COLLATERAL.  SUCH
UCC FINANCING STATEMENTS SHALL BE FILED IN THE APPROPRIATE FILING OFFICES AS
REQUIRED BY THE JURISDICTION IN WHICH THE ISSUER IS “LOCATED” FOR PURPOSES OF
THE UCC;

 

6

--------------------------------------------------------------------------------


 

(III)          UCC FINANCING STATEMENTS NAMING THE OWNER TRUST OR THE OWNER
TRUSTEE, AS THE CASE MAY BE UNDER APPLICABLE LAW, AS DEBTOR, THE INDENTURE
TRUSTEE, AS SECURED PARTY, AND THE CONTRIBUTED ENGINES AND RELATED ASSETS AS
COLLATERAL.  SUCH UCC FINANCING STATEMENTS SHALL BE FILED IN THE APPROPRIATE
FILING OFFICES AS REQUIRED BY THE JURISDICTION IN WHICH THE OWNER TRUST IS
“LOCATED” FOR PURPOSES OF THE UCC.

 

(IV)          EVIDENCE OF RECORDATION OF (A) THIS AGREEMENT, THE INDENTURE, THE
SERIES 2002-1 SUPPLEMENT AND EACH LEASE AGREEMENT WITH RESPECT TO EACH
CONTRIBUTED ENGINE TRANSFERRED ON SUCH DATE, TOGETHER WITH ANY AMENDMENTS AND
SUPPLEMENTS HERETO OR THERETO, WITH THE FAA, AND (B) WITH RESPECT TO CONTRIBUTED
ENGINES LEASED TO LESSEES DOMICILED OUTSIDE THE UNITED STATES, APPROPRIATE
DOCUMENTS WITH ALL GOVERNMENT AUTHORITIES OF THE COUNTRY IN WHICH THE CHIEF
EXECUTIVE OFFICE OF SUCH LESSEE IS LOCATED, WHERE NECESSARY TO PERFECT THE LIEN
OR SECURITY INTEREST OF THE INDENTURE TRUSTEE IN SUCH CONTRIBUTED ENGINES;

 

(V)           UCC-1 FINANCING STATEMENTS NAMING EACH LEASE ORIGINATOR WHICH IS
AN AFFILIATE OF THE SELLER, AS DEBTOR, THE SELLER, AS SECURED PARTY, THE
INDENTURE TRUSTEE, AS ASSIGNEE OF THE SECURED PARTY, AND THE LEASE AGREEMENTS
BEING TRANSFERRED TO THE ISSUER AFTER THE INITIAL TRANSFER DATE, AS COLLATERAL,
IN THE APPROPRIATE FILING OFFICES AS REQUIRED BY THE JURISDICTION IN WHICH THE
LEASE ORIGINATOR IS “LOCATED” FOR PURPOSES OF THE UCC;

 

(VI)          ANY OTHER UCC-1 FINANCING STATEMENTS REASONABLY REQUESTED BY THE
DEAL AGENT TO PERFECT THE SECURITY INTEREST OF THE INDENTURE TRUSTEE IN THE
COLLATERAL; AND

 

(VII)         UCC FINANCING STATEMENTS EVIDENCING THE TERMINATION OF THE
SECURITY INTEREST OF ANY OTHER PERSON WITH RESPECT TO ANY OF THE CONTRIBUTED
ASSETS BEING TRANSFERRED TO THE ISSUER.

 


(C)           ALL SUCH UCC FINANCING STATEMENTS AND RECORDATIONS SHALL MEET THE
REQUIREMENTS OF APPLICABLE LAW.  THE SELLER SHALL, ON OR PRIOR TO THE APPLICABLE
TRANSFER DATE, DELIVER TO THE ISSUER (WITH COPIES TO THE INDENTURE TRUSTEE AND
THE ADMINISTRATIVE AGENT), (I) WITH RESPECT TO SUCH UCC FINANCING STATEMENTS, A
FILE-STAMPED COPY OF SUCH UCC FINANCING STATEMENTS OR, IN THE EVENT THAT A
FILE-STAMPED COPY OF SUCH UCC FINANCING STATEMENTS CANNOT BE OBTAINED IN ANY
GIVEN JURISDICTION, A CERTIFICATE SIGNED BY THE RELEVANT FILING AGENT INDICATING
THAT HE/SHE FILED SUCH UCC FINANCING STATEMENTS WITH THE RELEVANT GOVERNMENTAL
AUTHORITY IN SUCH JURISDICTION, AND (II) WITH RESPECT TO SUCH RECORDATIONS,
EVIDENCE OF SUBMISSION OF THE APPLICABLE RECORDED DOCUMENTS.  SUCH FILE-STAMPED
COPIES OF SUCH UCC FINANCING STATEMENTS (OR CERTIFICATES SIGNED BY THE RELEVANT
FILING AGENT, IF APPLICABLE) AND EVIDENCES OF SUBMISSION OF THE APPLICABLE
RECORDED DOCUMENTS DELIVERED PURSUANT TO THE IMMEDIATELY PRECEDING SENTENCE ON
ANY GIVEN TRANSFER DATE SHALL CONSTITUTE THE “EVIDENCE OF FILING” FOR SUCH
TRANSFER DATE.  NOTHING CONTAINED IN THIS SECTION 2.03 SHALL LIMIT THE SELLER’S
OBLIGATION TO FILE CONTINUATION OR TERMINATION STATEMENTS IN ACCORDANCE WITH
SECTION 4.01(K) OF THIS AGREEMENT AND ANY APPLICABLE LAW.

 


(D)           IN CONNECTION WITH EACH TRANSFER AND CONVEYANCE OF CONTRIBUTED
ENGINES AND RELATED ASSETS, THE SELLER SHALL, ON OR PRIOR TO EACH TRANSFER DATE,
AT ITS OWN EXPENSE (I) CAUSE ITS COMPUTER RECORDS TO BE MARKED TO SHOW THAT THE
CONTRIBUTED ENGINES AND RELATED ASSETS HAVE BEEN TRANSFERRED TO THE ISSUER AND,
IN THE CASE OF CONTRIBUTED ENGINES AND

 

7

--------------------------------------------------------------------------------


 


RELATED ASSETS THAT HAVE BEEN TRANSFERRED BY THE ISSUER TO OWNER TRUSTS, THAT
THE APPLICABLE CONTRIBUTED ENGINES AND RELATED ASSETS HAVE BEEN TRANSFERRED TO
THE APPLICABLE OWNER TRUSTS AND THEN PLEDGED TO THE INDENTURE TRUSTEE AND
(II) PREPARE AND HOLD, IN ITS CAPACITY AS SERVICER, THE LIST OF ENGINES.

 


(E)           IN CONNECTION WITH EACH TRANSFER AND CONVEYANCE OF ENGINES AND
RELATED ASSETS, THE SELLER SHALL TAKE, AND SHALL CAUSE THE ISSUER TO TAKE, ALL
STEPS NECESSARY TO PERFECT THE ISSUER’S AND THE INDENTURE TRUSTEE’S PERFECTED
FIRST PRIORITY INTEREST IN THE COLLATERAL UNDER THE LAWS OF ANY APPLICABLE
FOREIGN JURISDICTION.

 


SECTION 2.04.          SERVICING OF CONTRIBUTED ASSETS.  THE ISSUER AND THE
SELLER INTEND THAT, FOLLOWING EACH CONVEYANCE OF THE CONTRIBUTED ASSETS PURSUANT
TO THIS AGREEMENT, THE CONTRIBUTED ASSETS AND ANY ASSETS OWNED BY AN OWNER TRUST
THE BENEFICIAL INTEREST IN WHICH IS OWNED BY THE ISSUER WILL BE SERVICED BY THE
SELLER (AND ITS SUCCESSORS AND ASSIGNS), AS SERVICER, PURSUANT TO THE TERMS OF
THE SERVICING AGREEMENT.

 


SECTION 2.05.          SECURITY AGREEMENT.

 


(A)           THE SELLER AND THE ISSUER INTEND THAT THE TRANSFER BY THE SELLER
OF THE INITIAL CONTRIBUTED ASSETS PURSUANT TO SECTION 2.01 HEREOF AND EACH
SUBSEQUENT TRANSFER BY THE SELLER OF ADDITIONAL CONTRIBUTED ASSETS PURSUANT TO
SECTION 2.02 HEREOF SHALL EACH CONSTITUTE A VALID SALE, TRANSFER AND CONVEYANCE
BY THE SELLER OF THE CONTRIBUTED ASSETS AND THAT THE CONTRIBUTED ASSETS SHALL
NOT BE PART OF THE SELLER’S ESTATE IN THE EVENT OF THE INSOLVENCY OR BANKRUPTCY
OF THE SELLER.

 


(B)           THE SELLER AND THE ISSUER INTEND THAT THEIR OPERATIONS AND
BUSINESS WOULD NOT BE SUBSTANTIVELY CONSOLIDATED IN THE EVENT OF THE BANKRUPTCY
OR INSOLVENCY OF THE SELLER AND THAT THE SEPARATE EXISTENCE OF THE SELLER AND
THE ISSUER WOULD NOT BE DISREGARDED IN THE EVENT OF THE INSOLVENCY OR THE
BANKRUPTCY OF THE SELLER.  IN THE EVENT THAT (I) ANY SUCH CONTRIBUTED ASSETS ARE
HELD TO BE PROPERTY OF THE SELLER’S BANKRUPTCY ESTATE OR (II) THIS AGREEMENT IS
HELD OR DEEMED TO CREATE A SECURITY INTEREST IN THE CONTRIBUTED ASSETS, THEN
(X) THIS AGREEMENT SHALL CONSTITUTE A SECURITY AGREEMENT WITHIN THE MEANING OF
ARTICLE 8 AND ARTICLE 9 OF THE UCC AS IN EFFECT IN THE STATE OF NEW YORK AND
(Y) THE CONVEYANCES PROVIDED FOR IN SECTION 2.01 AND SECTION 2.02 HEREOF SHALL
CONSTITUTE A GRANT BY THE SELLER TO THE ISSUER OF A VALID FIRST PRIORITY
PERFECTED SECURITY INTEREST IN ALL OF THE SELLER’S RIGHT, TITLE AND INTEREST IN
AND TO THE CONTRIBUTED ASSETS, WHICH SECURITY INTEREST HAS BEEN ASSIGNED TO THE
INDENTURE TRUSTEE PURSUANT TO SECTION 4.03 HEREOF AND WHICH SECURITY INTEREST
WILL BE DEEMED TO HAVE BEEN GRANTED DIRECTLY TO THE INDENTURE TRUSTEE FROM THE
SELLER IN THE EVENT OF THE CONSOLIDATION OF THE SELLER AND THE ISSUER IN ANY
INSOLVENCY PROCEEDING.  IN FURTHERANCE OF THE FOREGOING, (I) THE ISSUER SHALL
HAVE ALL OF THE RIGHTS OF A SECURED PARTY WITH RESPECT TO THE CONTRIBUTED ASSETS
PURSUANT TO APPLICABLE LAW AND (II) THE SELLER SHALL EXECUTE ALL DOCUMENTS,
INCLUDING BUT NOT LIMITED TO UCC FINANCING STATEMENTS, AS THE ISSUER MAY
REASONABLY REQUIRE TO EFFECTIVELY PERFECT AND EVIDENCE THE ISSUER’S FIRST
PRIORITY SECURITY INTEREST IN THE CONTRIBUTED ASSETS AND EACH OWNER TRUST’S
OWNERSHIP INTEREST IN THE ENGINES, LEASE AGREEMENTS AND OTHER RELATED ASSETS
OWNED OR PURPORTED TO BE OWNED BY SUCH OWNER TRUST.  THE SELLER ALSO COVENANTS
NOT TO PLEDGE, ASSIGN OR GRANT ANY INTEREST TO ANY OTHER PARTY IN ANY
CONTRIBUTED ASSETS OTHER THAN THE LEASEHOLD INTEREST WHICH IS GRANTED TO A
LESSEE PURSUANT TO THE APPLICABLE LEASE AGREEMENT.

 


SECTION 2.06.          ADDITIONAL CAPITAL CONTRIBUTIONS.  ANY TRANSFER OF CASH
BY THE SELLER TO THE ISSUER (OTHER THAN ANY SUCH TRANSFERS BY THE SELLER AS
INITIAL SERVICER IN ACCORDANCE WITH THE TERMS

 

8

--------------------------------------------------------------------------------


 


OF THE SERVICING AGREEMENT) SHALL CONSTITUTE A CAPITAL CONTRIBUTION TO THE
ISSUER.  AS OF THE DATE OF ANY SUCH TRANSFER OF CASH, THE SELLER SHALL NOT BE
INSOLVENT UNDER THE INSOLVENCY LAW AND WILL NOT BE RENDERED INSOLVENT BY ANY
SUCH TRANSFER.

 


SECTION 2.07.          CONTRIBUTED ENGINE REQUIREMENTS.  EACH CONTRIBUTED ENGINE
MUST SATISFY THE ENGINE REPRESENTATIONS AND WARRANTIES.

 


ARTICLE III

 


REPRESENTATIONS AND WARRANTIES

 


SECTION 3.01.          REPRESENTATIONS AND WARRANTIES OF THE SELLER.  THE SELLER
HEREBY MAKES THE FOLLOWING REPRESENTATIONS AND WARRANTIES FOR THE BENEFIT OF THE
INDENTURE TRUSTEE, THE NOTEHOLDERS AND THE ISSUER, ON WHICH THE ISSUER RELIES IN
ACCEPTING THE CONVEYANCE OF THE CONTRIBUTED ASSETS.  SUCH REPRESENTATIONS AND
WARRANTIES ARE MADE AS OF EACH TRANSFER DATE WITH RESPECT TO THE CONTRIBUTED
ASSETS TRANSFERRED TO THE ISSUER ON SUCH DATE UNLESS OTHERWISE INDICATED, BUT
SHALL SURVIVE EACH TRANSFER AND CONVEYANCE OF THE RESPECTIVE CONTRIBUTED ASSETS
TO THE ISSUER AND THE PLEDGE OF SUCH CONTRIBUTED ASSETS TO THE INDENTURE TRUSTEE
UNTIL THE NOTES HAVE BEEN PAID IN FULL.

 


(A)           ORGANIZATION AND GOOD STANDING.  THE SELLER IS A COMPANY DULY
ORGANIZED, VALIDLY EXISTING AND IN COMPLIANCE UNDER THE LAWS OF THE STATE OF ITS
INCORPORATION, WITH CORPORATE POWER AND AUTHORITY TO OWN ITS PROPERTIES AND TO
CONDUCT ITS BUSINESS AS SUCH PROPERTIES ARE CURRENTLY OWNED AND SUCH BUSINESS IS
CURRENTLY CONDUCTED, HAD AT ALL RELEVANT TIMES, AND NOW HAS, POWER, AUTHORITY,
AND LEGAL RIGHT TO ACQUIRE AND TO OWN THE CONTRIBUTED ASSETS AND TO PERFORM ITS
OBLIGATIONS HEREUNDER AND UNDER ANY RELATED DOCUMENT TO WHICH IT IS A PARTY, AND
HAS HAD THE SAME LEGAL NAME FOR THE PAST NINE MONTHS AND DOES NOT DO BUSINESS
UNDER ANY OTHER NAME;

 


(B)           DUE QUALIFICATION.  THE SELLER IS QUALIFIED AS A FOREIGN
CORPORATION IN EACH JURISDICTION WHERE FAILURE TO BE SO QUALIFIED WOULD HAVE A
MATERIAL ADVERSE EFFECT UPON ITS BUSINESS AND HAS OBTAINED ALL NECESSARY
LICENSES AND APPROVALS AS REQUIRED UNDER APPLICABLE LAW, IN EACH CASE, WHERE THE
FAILURE TO BE SO QUALIFIED, LICENSED OR APPROVED, COULD ADVERSELY AFFECT THE
ABILITY OF (I) THE SELLER TO PERFORM ITS OBLIGATIONS UNDER AND COMPLY WITH THE
TERMS OF THIS AGREEMENT AND ANY OTHER RELATED DOCUMENT TO WHICH IT IS A PARTY OR
(II) THE ISSUER TO ENFORCE ITS RIGHTS UNDER ANY LEASE AGREEMENT OR WITH RESPECT
TO ANY CONTRIBUTED ASSETS OR ANY OWNER TRUST TO ENFORCE ITS RIGHTS UNDER ANY
LEASE AGREEMENT OR WITH RESPECT TO ANY ENGINE OR RELATED ASSET OWNED OR
PURPORTEDLY OWNED BY IT;

 


(C)           POWER AND AUTHORITY.  THE SELLER HAS THE CORPORATE POWER AND
AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND ANY OTHER RELATED DOCUMENTS
TO WHICH IT IS A PARTY AND TO CARRY OUT THEIR TERMS; THE SELLER HAS DULY
AUTHORIZED THE TRANSFER AND CONVEYANCE TO THE ISSUER OF THE CONTRIBUTED ASSETS
BY ALL NECESSARY CORPORATE ACTION; THE EXECUTION, DELIVERY, AND PERFORMANCE OF
THIS AGREEMENT, ANY OTHER RELATED DOCUMENT AND ANY LEASE AGREEMENT TO WHICH IT
IS A PARTY HAS BEEN DULY AUTHORIZED BY THE SELLER BY ALL NECESSARY CORPORATE
ACTION AND THIS AGREEMENT, ANY OTHER RELATED DOCUMENT AND ANY LEASE AGREEMENT TO
WHICH IT IS A PARTY HAVE BEEN DULY EXECUTED AND DELIVERED BY THE SELLER AND EACH
APPLICABLE OWNER TRUST;

 

9

--------------------------------------------------------------------------------


 


(D)           VALID ASSIGNMENT; BINDING OBLIGATIONS.  THIS AGREEMENT CONSTITUTES
A VALID SALE, TRANSFER AND CONVEYANCE TO THE ISSUER OF ALL RIGHT, TITLE AND
INTEREST OF THE SELLER IN, TO AND UNDER THE CONTRIBUTED ASSETS AND THE
CONTRIBUTED ASSETS WILL BE HELD BY THE ISSUER FREE AND CLEAR OF ANY LIEN OF ANY
PERSON CLAIMING THROUGH OR UNDER THE SELLER, EXCEPT FOR (I) PERMITTED
ENCUMBRANCES, (II) THE LIEN CREATED BY THE INDENTURE AND (III) LIENS WHICH MAY
BE CREATED UNDER THIS AGREEMENT; AND THIS AGREEMENT AND EACH OTHER RELATED
DOCUMENT TO WHICH IT IS A PARTY, WHEN DULY EXECUTED AND DELIVERED BY THE OTHER
PARTIES THERETO, WILL CONSTITUTE A LEGAL, VALID AND BINDING OBLIGATION OF THE
SELLER ENFORCEABLE AGAINST THE SELLER IN ACCORDANCE WITH ITS TERMS SUBJECT AS TO
ENFORCEABILITY TO APPLICABLE BANKRUPTCY, REORGANIZATION, INSOLVENCY, MORATORIUM,
FRAUDULENT CONVEYANCE OR OTHER LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND TO
GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER ENFORCEMENT IS SOUGHT IN A
PROCEEDING IN EQUITY OR AT LAW);

 


(E)           NO VIOLATION.  THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
BY AND THE FULFILLMENT OF THE TERMS OF THIS AGREEMENT AND THE RELATED DOCUMENTS
TO WHICH THE SELLER IS A PARTY WILL NOT CONFLICT WITH, RESULT IN ANY BREACH OF
ANY OF THE TERMS AND PROVISIONS OF, OR CONSTITUTE (WITH OR WITHOUT NOTICE OR
LAPSE OF TIME OR BOTH) A DEFAULT UNDER, THE CHARTER DOCUMENTS OR BY-LAWS OF THE
SELLER, OR ANY MATERIAL TERM OF ANY INDENTURE, AGREEMENT, MORTGAGE, DEED OF
TRUST, OR OTHER INSTRUMENT TO WHICH THE SELLER IS A PARTY OR BY WHICH IT IS
BOUND, OR RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN UPON ANY OF ITS
PROPERTIES PURSUANT TO THE TERMS OF ANY SUCH INDENTURE, AGREEMENT, MORTGAGE,
DEED OF TRUST, OR OTHER INSTRUMENT, OTHER THAN THIS AGREEMENT AND THE INDENTURE,
OR VIOLATE ANY LAW OR ANY ORDER, RULE, OR REGULATION APPLICABLE TO THE SELLER OF
ANY COURT OR OF ANY FEDERAL OR STATE REGULATORY BODY, ADMINISTRATIVE AGENCY, OR
OTHER GOVERNMENTAL AUTHORITY HAVING JURISDICTION OVER THE SELLER OR ANY OF ITS
PROPERTIES;

 


(F)            NO PROCEEDINGS OR INJUNCTIONS.  THERE ARE (I) NO PROCEEDINGS OR
INVESTIGATIONS PENDING, OR, TO THE KNOWLEDGE OF THE SELLER, THREATENED, BEFORE
ANY COURT, REGULATORY BODY, ADMINISTRATIVE AGENCY, OR OTHER TRIBUNAL OR
GOVERNMENTAL AUTHORITY (A) ASSERTING THE INVALIDITY OF THIS AGREEMENT OR ANY
OTHER RELATED DOCUMENT TO WHICH IT IS A PARTY, (B) SEEKING TO PREVENT THE
CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY
OTHER RELATED DOCUMENT TO WHICH IT IS A PARTY OR (C) SEEKING ANY DETERMINATION
OR RULING THAT MIGHT MATERIALLY AND ADVERSELY AFFECT THE PERFORMANCE BY THE
SELLER OF ITS OBLIGATIONS UNDER, OR THE VALIDITY OR ENFORCEABILITY OF, THIS
AGREEMENT OR ANY OTHER RELATED DOCUMENT TO WHICH IT IS A PARTY AND (II) NO
INJUNCTIONS, WRITS, RESTRAINING ORDERS OR OTHER ORDERS IN EFFECT AGAINST THE
SELLER THAT WOULD ADVERSELY AFFECT ITS ABILITY TO PERFORM UNDER THIS AGREEMENT
OR ANY OTHER RELATED DOCUMENT TO WHICH IT IS A PARTY;

 


(G)           INSOLVENCY.  THE SELLER IS SOLVENT AND WILL NOT BECOME INSOLVENT
AFTER GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED HEREBY.  AT ALL TIMES
DURING THIS AGREEMENT, THE SELLER SHALL POSSESS SUFFICIENT NET CAPITAL AND
LIQUID ASSETS (OR ABILITY TO ACCESS THE SAME) TO SATISFY ITS OBLIGATIONS AS THEY
BECOME DUE IN THE NORMAL COURSE OF BUSINESS, AND WILL NOT BE RENDERED INSOLVENT
BY THE SALE OR OTHER TRANSFER OF ANY CONTRIBUTED ASSETS;

 


(H)           PRINCIPAL PLACE OF BUSINESS AND STATE OF INCORPORATION.  AS OF THE
DATE HEREOF, THE SELLER’S PRINCIPAL PLACE OF BUSINESS AND CHIEF EXECUTIVE OFFICE
ARE EACH AT 2320 MARINSHIP WAY, SUITE 300, SAUSALITO, CALIFORNIA 94965 AND THE
SELLER HAS MAINTAINED SUCH ADDRESSES FOR THE IMMEDIATELY PRECEDING FOUR MONTHS. 
AS OF THE DATE HEREOF, THE SELLER’S STATE OF INCORPORATION IS THE STATE OF
DELAWARE.

 

10

--------------------------------------------------------------------------------


 


(I)            ACCOUNTING AND TAX TREATMENT.  THE SELLER WILL TREAT THE TRANSFER
OF THE CONTRIBUTED ASSETS TO THE ISSUER PURSUANT TO THIS AGREEMENT AS A CAPITAL
CONTRIBUTION (IN PART) AND SALE (IN PART) OF SUCH CONTRIBUTED ASSETS (WHICH
ALLOCATION BETWEEN CAPITAL CONTRIBUTION AND SALE WILL BE DETERMINED IN
ACCORDANCE WITH SECTION 2.01 AND SECTION 2.02 HEREOF) FOR FINANCIAL REPORTING,
ACCOUNTING AND ALL INCOME TAX PURPOSES;

 


(J)            APPROVALS.  ALL APPROVALS, AUTHORIZATIONS, CONSENTS, ORDERS OR
OTHER ACTIONS OF ANY PERSON REQUIRED TO BE OBTAINED BY THE SELLER OR, TO THE
KNOWLEDGE OF THE SELLER, BY ANY OTHER PARTY IN CONNECTION WITH THE EXECUTION AND
DELIVERY OF THIS AGREEMENT OR ANY OTHER RELATED DOCUMENT TO WHICH IT IS A PARTY
HAVE BEEN OR WILL BE TAKEN OR OBTAINED ON OR PRIOR TO THE DATE HEREOF,

 


(K)           FINANCIAL STATEMENTS.  THE CONSOLIDATED BALANCE SHEET OF THE
SELLER AT DECEMBER 31, 2001 AND THE CONSOLIDATED STATEMENTS OF INCOME, RETAINED
EARNINGS AND CASH FLOWS FOR THE FISCAL YEARS ENDED ON SUCH DATES, ARE
ACCOMPANIED BY REPORTS THEREON CONTAINING OPINIONS WITHOUT QUALIFICATION, EXCEPT
AS THEREIN NOTED, BY THE INDEPENDENT ACCOUNTANTS, HAVE BEEN PREPARED IN
ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES CONSISTENTLY APPLIED,
AND PRESENT FAIRLY THE FINANCIAL POSITION OF THE SELLER AND ITS SUBSIDIARIES AS
OF SUCH DATES AND THE RESULTS OF THEIR OPERATIONS FOR SUCH PERIODS;

 

Since December 31, 2001, there has been no change in the business or condition
(financial or otherwise) of the Seller except changes in the ordinary course of
business, and those changes which were reported in the Seller’s public filings
with the Securities and Exchange Commission, none of which individually or in
the aggregate has been materially adverse.  Neither the Seller nor any of its
subsidiaries (other than the Issuer) has any material liabilities or obligations
other than those disclosed in the financial statements referred to in the
preceding paragraph or for which adequate reserves are reflected in such
financial statements.  The Issuer does not have any material liabilities or
obligations other than under the Related Documents;

 


(L)            GOVERNMENTAL CONSENT.  WITH THE EXCEPTION OF A CURRENT REPORT ON
FORM 8-K WHICH THE SELLER SHALL PROMPTLY FILE WITH THE SEC REGARDING THE
EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS TO
WHICH IT IS A PARTY, NO CONSENT, APPROVAL OR AUTHORIZATION OF, OR FILING,
REGISTRATION OR QUALIFICATION WITH, ANY GOVERNMENTAL AUTHORITY IS OR WILL BE
NECESSARY OR REQUIRED ON THE PART OF THE SELLER IN CONNECTION WITH THE EXECUTION
AND DELIVERY OF THIS AGREEMENT OR THE TRANSFER AND CONVEYANCE OF THE CONTRIBUTED
ASSETS HEREUNDER;

 


(M)          INVESTMENT COMPANY.  THE SELLER IS NOT AN “INVESTMENT COMPANY” OR A
COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY” WITHIN THE MEANING OF THE
INVESTMENT COMPANY ACT OF 1940, AS AMENDED;

 


(N)           VALID BUSINESS PURPOSE.  THE SELLER HAS VALID BUSINESS REASONS FOR
SELLING, TRANSFERRING AND CONVEYING THE CONTRIBUTED ASSETS TO THE ISSUER;

 


(O)           TITLE TO CONTRIBUTED ASSETS.  IMMEDIATELY PRIOR TO THE TRANSFER OF
ANY CONTRIBUTED ASSET TO THE ISSUER PURSUANT TO THE TERMS OF THIS AGREEMENT, THE
SELLER HAD GOOD AND MARKETABLE TITLE TO SUCH CONTRIBUTED ASSET FREE AND CLEAR OF
ALL LIENS EXCEPT PERMITTED ENCUMBRANCES, AND AS OF THE APPLICABLE TRANSFER DATE,
THE SELLER SHALL CONVEY TO THE ISSUER GOOD AND MARKETABLE TITLE TO

 

11

--------------------------------------------------------------------------------


 

each such Contributed Asset, free and clear of all Liens, except Permitted
Encumbrances and the Liens in favor of the Indenture Trustee;

 


(P)           DELIVERY OF REQUIRED FINANCING STATEMENTS.  THE SELLER HAS FILED
ON OR PRIOR TO EACH TRANSFER DATE ALL OF THE FILINGS PURSUANT TO
SECTIONS 2.03(A) OR (B), AS THE CASE MAY BE, AND (C) HEREOF WITH RESPECT TO THE
CONTRIBUTED ASSETS FOR SUCH TRANSFER DATE.

 


(Q)           CASUALTY LOSS.  NO CONTRIBUTED ENGINE SHALL HAVE SUFFERED A
CASUALTY LOSS ON OR PRIOR TO THE RELATED TRANSFER DATE;

 


(R)            NO VIOLATION OF LEASE AGREEMENTS.  THE TRANSFER AND CONVEYANCE TO
THE ISSUER OF THE CONTRIBUTED ASSETS WILL NOT VIOLATE THE TERMS OR PROVISIONS OF
ANY LEASE AGREEMENT OR ANY OTHER AGREEMENT TO WHICH THE SELLER THEN IS A PARTY
OR BY WHICH IT IS BOUND;

 


(S)           RIGHTS TO LEASE AGREEMENTS ARE ASSIGNABLE.  THE RIGHTS OF THE
SELLER WITH RESPECT TO EACH LEASE AGREEMENT TRANSFERRED PURSUANT TO THIS
AGREEMENT ARE ASSIGNABLE BY THE SELLER WITHOUT THE CONSENT OF ANY PERSON OTHER
THAN CONSENTS WHICH WILL HAVE BEEN OBTAINED PRIOR TO THE RELATED TRANSFER DATE;

 


(T)            ALL NECESSARY ACTION TAKEN.  IMMEDIATELY AFTER EACH OF THE
TRANSFERS AND CONVEYANCES TO THE ISSUER AS CONTEMPLATED IN THIS AGREEMENT,
(I) ALL NECESSARY ACTION WILL HAVE BEEN TAKEN BY THE SELLER TO VALIDLY TRANSFER
AND CONVEY TO THE ISSUER FREE AND CLEAR OF ALL LIENS EXCEPT PERMITTED
ENCUMBRANCES AND, (A) ALL RIGHT, TITLE AND INTEREST OF THE SELLER IN AND TO EACH
LEASE AGREEMENT AND THE PAYMENTS DUE AND TO BECOME DUE THEREUNDER TO THE EXTENT
RELATED TO A CONTRIBUTED ENGINE AND ALL SCHEDULED LEASE PAYMENTS TO BECOME DUE
THEREUNDER WHICH RELATED TO A CONTRIBUTED ENGINE AND (B) ALL RIGHT, TITLE AND
INTEREST OF THE SELLER IN AND TO ANY CONTRIBUTED ENGINES AND RELATED ASSETS
WHICH ARE TRANSFERRED HEREUNDER AND (II) ALL NECESSARY ACTION WILL HAVE BEEN
TAKEN BY THE RELEVANT PARTIES TO GRANT TO THE INDENTURE TRUSTEE A PERFECTED,
FIRST PRIORITY SECURITY INTEREST IN THE COLLATERAL (EXCEPT, WITH RESPECT TO
CONTRIBUTED ENGINES LEASED TO LESSEES DOMICILED OUTSIDE THE UNITED STATES, ONLY
TO THE EXTENT REASONABLY AVAILABLE);

 


(U)           ORIGINATION AND COLLECTION PRACTICES.  TO THE BEST OF THE SELLER’S
KNOWLEDGE, THE ORIGINATION, ACQUISITION AND COLLECTION PRACTICES USED BY THE
SELLER WITH RESPECT TO EACH LEASE AGREEMENT HAVE BEEN IN ALL RESPECTS LEGAL,
PROPER, PRUDENT AND IN ACCORDANCE WITH THE STANDARDS IT USES FOR ITS OWN
PORTFOLIO;

 


(V)           RESERVED;

 


(W)          OWNER TRUST.  THE OWNER TRUST THAT WILL HOLD SUCH ENGINE IS DULY
ORGANIZED, VALIDLY EXISTING AND IN COMPLIANCE UNDER THE LAWS OF THE STATE OF ITS
FORMATION, AS INDICATED IN THE APPLICABLE ENGINE OR BENEFICIAL INTEREST TRANSFER
CERTIFICATE, WITH ALL NECESSARY POWER AND AUTHORITY TO OWN ITS PROPERTIES AND TO
CONDUCT ITS BUSINESS AS SUCH PROPERTIES ARE CURRENTLY OWNED OR CONTEMPLATED TO
BE OWNED AND SUCH BUSINESS IS CURRENTLY OR CONTEMPLATED TO BE CONDUCTED, HAD AT
ALL RELEVANT TIMES, AND NOW HAS, POWER, AUTHORITY, AND LEGAL RIGHT TO ACQUIRE
AND OWN THE ENGINE AND LEASE OWNED BY IT, AS DESCRIBED IN THE APPLICABLE ENGINE
OR BENEFICIAL INTEREST TRANSFER CERTIFICATE AND TO PERFORM ITS OBLIGATIONS UNDER
ANY RELATED DOCUMENT TO WHICH IT IS A PARTY, AND HAS NOT AT ANY TIME HAD ANY
OTHER LEGAL NAME EXCEPT AS SET FORTH IN THE APPLICABLE ENGINE OR BENEFICIAL
INTEREST TRANSFER CERTIFICATE;

 

12

--------------------------------------------------------------------------------


 


(X)            RESERVED;

 


(Y)           ORDINARY COURSE OF BUSINESS.  ALL LEASE AGREEMENTS RELATED TO
CONTRIBUTED ENGINES AND CONTRIBUTED BENEFICIAL INTERESTS WERE ORIGINATED IN THE
ORDINARY COURSE OF BUSINESS OF THE SELLER’S BUSINESS;

 


(Z)            NO ADVERSE SELECTION PROCEDURES:  ELIGIBLE ENGINES.  NO ADVERSE
SELECTION PROCEDURES HAVE BEEN USED BY THE SELLER IN SELECTING ANY CONTRIBUTED
ENGINE (AND RELATED LEASE AGREEMENT) AND EACH CONTRIBUTED ENGINE AND EACH LEASE
AGREEMENT IS AN ELIGIBLE ENGINE AND AN ELIGIBLE LEASE, RESPECTIVELY;

 


(AA)         ORDINARY COURSE.  THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
ARE BEING CONSUMMATED BY THE SELLER IN GOOD FAITH AND IN FURTHERANCE OF THE
SELLER’S ORDINARY BUSINESS PURPOSES AND CONSTITUTE A PRACTICAL AND REASONABLE
COURSE OF ACTION BY THE SELLER DESIGNED TO IMPROVE THE FINANCIAL POSITION OF THE
SELLER, WITH NO CONTEMPLATION OF INSOLVENCY AND WITH NO INTENT TO HINDER, DELAY
OR DEFRAUD ANY OF ITS PRESENT OR FUTURE CREDITORS;

 


(BB)         TO THE BEST OF THE SELLER’S KNOWLEDGE, EACH LEASE AGREEMENT AND ALL
ACCOMPANYING DOCUMENTS ARE COMPLETE AND AUTHENTIC AND ALL SIGNATURES THEREON ARE
GENUINE;

 


(CC)         EACH LEASE AGREEMENT AROSE FROM A BONA FIDE TRANSACTION, COMPLYING
WITH ALL APPLICABLE LAWS AND REGULATIONS OF GOVERNMENTAL AUTHORITIES, WITH
PERSONS HAVING LEGAL CAPACITY TO CONTRACT AND WAS DULY AUTHORIZED, EXECUTED AND
DELIVERED BY THE SELLER;

 


(DD)         ALL AMOUNTS REPRESENTED TO BE PAYABLE UNDER EACH LEASE AGREEMENT
ARE, IN FACT, PAYABLE IN ACCORDANCE WITH THE PROVISIONS OF EACH LEASE AGREEMENT;

 


(EE)         NO EVENT OF DEFAULT (AS DEFINED IN THE LEASE AGREEMENT) HAS
OCCURRED UNDER ANY LEASE AGREEMENT;

 


(FF)           EACH CONTRIBUTED ENGINE CONFORMS TO THE DESCRIPTION THEREOF AS
SET FORTH ON THE LIST OF ENGINES AND ANY APPLICABLE ENGINE OR BENEFICIAL
INTEREST TRANSFER CERTIFICATE;

 


(GG)         THE ITEMS IN EACH COLLATERAL FILE THAT ARE REQUIRED TO BE DELIVERED
ON THE APPLICABLE TRANSFER DATE HAVE BEEN DELIVERED TO THE CUSTODIAN AND EACH OF
SUCH ITEMS DELIVERED ON THE APPLICABLE TRANSFER DATE COMPLIES WITH THE TERMS
HEREIN AND IN THE INDENTURE;

 


(HH)         EACH LEASE AGREEMENT REQUIRES LESSEE TO PAY, AND INDEMNIFY, DEFEND
AND HOLD LESSOR AND LESSOR’S LENDER (WHICH TERM INCLUDES THE NOTEHOLDERS AND THE
INDENTURE TRUSTEE) HARMLESS ON A NET AFTER TAX BASIS FROM AND AGAINST ANY AND
ALL TAXES OF WHATEVER KIND OR NATURE, INCLUDING COSTS OR EXPENSES INCURRED IN
CONNECTION THEREWITH, WHICH MAY BE ASSESSED AGAINST, CHARGEABLE TO OR
COLLECTIBLE FROM ANY OF LESSEE, LESSOR’S LENDER OR LESSOR BY ANY TAXING
AUTHORITY, FOREIGN, FEDERAL, STATE OR LOCAL, AND WHICH ARE BASED UPON, LEVIED OR
ASSESSED WITH RESPECT TO THE LEASE OF ANY ENGINE OR THE OPERATION, POSSESSION OR
USE OF SUCH ENGINE WHILE UNDER ANY LEASE, EXCEPT TAXES BASED ON THE NET INCOME
OF LESSOR; AND

 


(II)           EACH LEASE AGREEMENT IS NON-CANCELABLE BY THE LESSEE DURING THE
TERM OF SUCH LEASE AGREEMENT UNLESS SUCH REQUIREMENT IS WAIVED IN WRITING BY THE
ADMINISTRATIVE AGENT.

 

13

--------------------------------------------------------------------------------


 


SECTION 3.02.          REPRESENTATIONS AND WARRANTIES OF THE ISSUER.  THE ISSUER
HEREBY MAKES THE FOLLOWING REPRESENTATIONS AND WARRANTIES, FOR THE BENEFIT OF
THE SELLER, THE INDENTURE TRUSTEE, THE NOTEHOLDERS AND ANY SERIES ENHANCER, IF
ANY, ON WHICH THE SELLER RELIES IN TRANSFERRING THE CONTRIBUTED ASSETS TO THE
ISSUER.  SUCH REPRESENTATIONS AND WARRANTIES SPEAK AS OF EACH TRANSFER DATE WITH
RESPECT TO THE CONTRIBUTED ASSETS TRANSFERRED TO THE ISSUER ON SUCH DATE, UNLESS
OTHERWISE INDICATED, BUT SHALL SURVIVE EACH TRANSFER AND CONVEYANCE OF THE
RESPECTIVE CONTRIBUTED ASSETS TO THE ISSUER AND THE PLEDGE OF SUCH CONTRIBUTED
ASSETS TO THE INDENTURE TRUSTEE UNTIL THE NOTES HAVE BEEN PAID IN FULL.

 


(A)           ORGANIZATION AND GOOD STANDING.  THE ISSUER IS A LIMITED LIABILITY
COMPANY DULY ORGANIZED AND VALIDLY EXISTING IN COMPLIANCE UNDER THE LAWS OF
DELAWARE, WITH FULL POWER AND AUTHORITY TO OWN AND OPERATE ITS PROPERTIES AND TO
CONDUCT ITS BUSINESS AS PRESENTLY CONDUCTED AND TO ENTER INTO AND PERFORM ITS
OBLIGATIONS UNDER THIS AGREEMENT AND EACH OTHER RELATED DOCUMENT TO WHICH IT IS
A PARTY AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY;

 


(B)           DUE QUALIFICATION.  THE ISSUER IS DULY QUALIFIED TO DO BUSINESS AS
A FOREIGN LIMITED LIABILITY COMPANY IN GOOD STANDING, AND HAS OBTAINED ALL
NECESSARY LICENSES AND APPROVALS IN ALL JURISDICTIONS IN WHICH THE OWNERSHIP OR
LEASE OF PROPERTY OR THE CONDUCT OF ITS BUSINESS REQUIRES SUCH QUALIFICATION,
EXCEPT TO THE EXTENT THAT THE FAILURE TO BE SO QUALIFIED, LICENSED OR APPROVED
WOULD NOT, IN THE AGGREGATE, MATERIALLY AND ADVERSELY AFFECT THE ABILITY OF
(I) THE ISSUER TO PERFORM ITS OBLIGATIONS UNDER AND COMPLY WITH THE TERMS OF
THIS AGREEMENT OR ANY OTHER RELATED DOCUMENTS TO WHICH IT IS A PARTY OR (II) THE
INDENTURE TRUSTEE TO ENFORCE ITS RIGHTS UNDER ANY LEASE AGREEMENT, THIS
AGREEMENT OR ANY OTHER RELATED DOCUMENT;

 


(C)           POWER AND AUTHORITY.  THE ISSUER HAS THE POWER AND AUTHORITY TO
EXECUTE AND DELIVER THIS AGREEMENT AND TO CARRY OUT ITS TERMS; AND THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT HAVE BEEN DULY AUTHORIZED
BY THE ISSUER BY ALL NECESSARY ACTION; THE ISSUER WILL HAVE THE POWER AND
AUTHORITY TO ACQUIRE AND WILL HAVE ACQUIRED WHATEVER RIGHT, TITLE AND INTEREST
IN THE CONTRIBUTED ASSETS AS WAS CONVEYED TO IT BY THE SELLER; AND THE ISSUER
WILL HAVE DULY AUTHORIZED, EXECUTED AND DELIVERED THE NOTES, THIS AGREEMENT AND
THE OTHER RELATED DOCUMENTS TO WHICH IT IS A PARTY;

 


(D)           BINDING OBLIGATIONS.  THIS AGREEMENT AND EACH OTHER RELATED
DOCUMENT TO WHICH THE ISSUER IS A PARTY, WHEN DULY EXECUTED AND DELIVERED BY THE
OTHER PARTIES HERETO OR THERETO, WILL CONSTITUTE A LEGAL, VALID AND BINDING
OBLIGATION OF THE ISSUER ENFORCEABLE IN ACCORDANCE WITH ITS TERMS SUBJECT AS TO
ENFORCEABILITY TO APPLICABLE BANKRUPTCY, REORGANIZATION, INSOLVENCY, MORATORIUM
OR OTHER LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND TO GENERAL PRINCIPLES OF
EQUITY (REGARDLESS OF WHETHER ENFORCEMENT IS SOUGHT IN A PROCEEDING IN EQUITY OR
AT LAW);

 


(E)           NO VIOLATION.  THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
BY AND THE FULFILLMENT OF THE TERMS OF THIS AGREEMENT WILL NOT CONFLICT WITH,
RESULT IN ANY BREACH OF ANY OF THE TERMS AND PROVISIONS OF, OR CONSTITUTE (WITH
OR WITHOUT NOTICE OR LAPSE OF TIME) A DEFAULT UNDER, THE CHARTER DOCUMENTS OR
BY-LAWS OF THE ISSUER, OR ANY TERM OF ANY INDENTURE TO WHICH THE ISSUER IS A
PARTY OR BY WHICH ITS ASSETS MAY BE BOUND;

 


(F)            NO PROCEEDINGS OR INJUNCTIONS.  THERE ARE (I) NO PROCEEDINGS OR
INVESTIGATIONS TO WHICH THE ISSUER, OR ANY AFFILIATE OF THE ISSUER, IS A PARTY
PENDING, OR, TO THE KNOWLEDGE OF THE

 

14

--------------------------------------------------------------------------------


 

Issuer, threatened, before any court, regulatory body, administrative agency or
other tribunal or Governmental Authority (A) asserting the invalidity of the
Notes, this Agreement or the other Related Documents to which Issuer is a party,
(B) seeking to prevent the issuance of the Notes or the consummation of any of
the transactions contemplated by this Agreement or the other Related Documents
to which the Issuer is a party or (C) seeking any determination or ruling that
would materially and adversely affect (1) the performance by the Issuer of its
obligations under, or the validity or enforceability of, the Notes, this
Agreement or the other Related Documents to which the Issuer is a party or
(2) the ability of any Owner Trust, the Indenture Trustee or any Series
Enhancer, if any, to enforce its rights under any Lease Agreement, this
Agreement or any other Related Document and (ii) no injunctions, writs,
restraining orders or other orders in effect against the Issuer that would
adversely affect (1) its ability to perform under the Notes, this Agreement or
the other Related Documents to which it is a party or (2) the ability of any
Owner Trust, the Indenture Trustee or any Series Enhancer, if any, to enforce
its rights under any Lease Agreement, this Agreement or any other Related
Document;

 


(G)           APPROVALS.  ALL APPROVALS, AUTHORIZATIONS, CONSENTS, ORDERS OR
OTHER ACTIONS OF ANY PERSON REQUIRED TO BE OBTAINED BY THE ISSUER OR, TO THE
KNOWLEDGE OF THE ISSUER, BY ANY OTHER PARTY IN CONNECTION WITH THE EXECUTION AND
DELIVERY OF THIS AGREEMENT OR ANY OTHER RELATED DOCUMENT TO WHICH IT IS A PARTY
HAVE BEEN OR WILL BE TAKEN OR OBTAINED ON OR PRIOR TO THE DATE HEREOF;

 


(H)           SOLVENCY.  THE ISSUER IS NOT INSOLVENT UNDER THE INSOLVENCY LAW;

 


(I)            PRINCIPAL PLACE OF BUSINESS AND STATE OF FORMATION; TRADE NAMES. 
THE ISSUER HAS ONLY ONE PLACE OF BUSINESS AND ITS CHIEF EXECUTIVE OFFICE IS
LOCATED AT THE ADDRESS SET FORTH IN THE PREAMBLE HERETO.  THE ISSUER’S STATE OF
FORMATION IS THE STATE OF DELAWARE.  THE ISSUER HAS NOT BEEN KNOWN BY ANY NAME
OTHER THAN “WILLIS ENGINE FUNDING LLC”;

 


(J)            SUBSIDIARIES.  EXCEPT FOR WLFC FUNDING (IRELAND) LIMITED, A
CORPORATION ORGANIZED UNDER THE LAW OF THE REPUBLIC OF IRELAND, THE ISSUER HAS
NO SUBSIDIARIES; AND

 


(K)           ORDINARY COURSE.  THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
ARE BEING CONSUMMATED BY THE ISSUER IN GOOD FAITH AND IN FURTHERANCE OF THE
ISSUER’S ORDINARY BUSINESS PURPOSES AND CONSTITUTE A PRACTICAL AND REASONABLE
COURSE OF ACTION BY THE ISSUER DESIGNED TO IMPROVE THE FINANCIAL POSITION OF THE
ISSUER, WITH NO CONTEMPLATION OF INSOLVENCY AND WITH NO INTENT TO HINDER, DELAY
OR DEFRAUD ANY OF ITS PRESENT OR FUTURE CREDITORS.

 


ARTICLE IV

 


COVENANTS OF THE SELLER AND THE ISSUER

 


SECTION 4.01.          SELLER COVENANTS.  THE SELLER HEREBY COVENANTS AND AGREES
WITH THE ISSUER, THE NOTEHOLDERS AND THE INDENTURE TRUSTEE AS FOLLOWS:

 


(A)           MERGER OR CONSOLIDATION OF, OR ASSUMPTION OF THE OBLIGATIONS OF,
THE SELLER.  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, ANY
CORPORATION (I) INTO WHICH THE SELLER MAY BE MERGED OR CONSOLIDATED,
(II) RESULTING FROM ANY MERGER, CONVERSION OR CONSOLIDATION TO WHICH THE SELLER
SHALL BE PARTY OR (III) SUCCEEDING TO THE BUSINESS OF THE SELLER

 

15

--------------------------------------------------------------------------------


 

substantially as a whole, will be the successor to the Seller under this
Agreement, without the execution or filing of any document or any further act on
the part of any of the parties to this Agreement; provided, however, that
(x) immediately after giving effect to such transaction, no Event of Default
shall result therefrom and no representation or warranty made pursuant to
Section 3.01 shall have been breached, (y) the Seller shall have delivered to
the Issuer, the Administrative Agent and each Rating Agency, if any, an
Officer’s Certificate and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section 4.01 and that all conditions precedent, if any, provided for in
this Agreement relating to such transaction have been complied with and (z) the
Seller shall have delivered to the Issuer, the Administrative Agent and each
Rating Agency an Opinion of Counsel either (1) stating that, in the opinion of
such counsel, all UCC financing statements and amendments thereto have been
executed and filed that are necessary fully to preserve and protect the
interests of the Issuer, the Indenture Trustee and any Series Enhancer, if any,
in the Contributed Assets, or (2) stating that, in the opinion of such counsel,
no such action shall be necessary to preserve and protect such interests.

 


(B)           LIMITATION ON LIABILITY OF THE SELLER AND OTHERS.  THE SELLER AND
ANY DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF THE SELLER MAY RELY IN GOOD FAITH ON
ANY DOCUMENT OF ANY KIND, PRIMA FACIE PROPERLY EXECUTED AND SUBMITTED BY ANY
PERSON RESPECTING ANY MATTERS ARISING UNDER THIS AGREEMENT; PROVIDED, HOWEVER,
THAT ANY SUCH LIMITATION DOES NOT AFFECT THE OBLIGATION OF THE SELLER TO ACCEPT
RECONVEYANCE OF CERTAIN CONTRIBUTED ENGINES AND THE RELATED ASSETS, OR
BENEFICIAL INTERESTS IN OWNER TRUSTS THAT OWN SUCH CONTRIBUTED ENGINES AND THE
RELATED ASSETS AND PAY THE CONSIDERATION THEREFOR PURSUANT TO SECTION 2.02
HEREOF.  THE SELLER SHALL NOT BE UNDER ANY OBLIGATION TO APPEAR IN, PROSECUTE OR
DEFEND ANY LEGAL ACTION THAT IS NOT INCIDENTAL TO ITS OBLIGATIONS AS THE
TRANSFEROR OF THE CONTRIBUTED ASSETS UNDER THIS AGREEMENT, ANY ENGINE OR
BENEFICIAL INTEREST TRANSFER CERTIFICATE AND THAT IN ITS REASONABLE OPINION MAY
INVOLVE IT IN ANY EXPENSE OR LIABILITY.

 


(C)           PRESERVATION OF SECURITY INTEREST.  THE SELLER SHALL EXECUTE AND
FILE SUCH UCC FINANCING STATEMENTS IN SUCH MANNER AND IN SUCH PLACES AS MAY BE
REQUIRED BY LAW FULLY TO PRESERVE, MAINTAIN AND PROTECT THE INTEREST OF THE
ISSUER UNDER THIS AGREEMENT AND THE SECURITY INTEREST OF THE NOTEHOLDERS AND THE
INDENTURE TRUSTEE IN THE CONTRIBUTED ASSETS.

 


(D)           PRESERVATION OF NAME, ETC.  THE SELLER WILL NOT CHANGE ITS NAME,
IDENTITY OR CORPORATE STRUCTURE IN ANY MANNER UNLESS (I) THE SELLER SHALL HAVE
GIVEN THE ISSUER, THE INDENTURE TRUSTEE, EACH SERIES ENHANCER, IF ANY, THE
ADMINISTRATIVE AGENT AND THE NOTEHOLDERS AT LEAST 30 DAYS’ PRIOR WRITTEN NOTICE
THEREOF AND (II) THE SELLER SHALL HAVE FILED ANY NECESSARY UCC FINANCING
STATEMENTS NECESSARY TO CONTINUE THE EFFECTIVENESS OF ANY UCC FINANCING
STATEMENT REFERRED TO IN PARAGRAPH (C) ABOVE.

 


(E)           PRESERVATION OF OFFICE.  THE SELLER WILL GIVE THE ISSUER, EACH
SERIES ENHANCER, IF ANY, THE ADMINISTRATIVE AGENT, THE INDENTURE TRUSTEE AND THE
NOTEHOLDERS AT LEAST 30 DAYS’ PRIOR WRITTEN NOTICE OF ANY RELOCATION OF ITS
CHIEF EXECUTIVE OFFICE.

 


(F)            BOOKS AND RECORDS.  THE SELLER WILL, AT ITS OWN COST AND EXPENSE,
MARK ITS BOOKS AND RECORDS TO THE EFFECT THAT EACH CONTRIBUTED ENGINE AND
RELATED ASSET HAS BEEN TRANSFERRED TO THE ISSUER AND SUBSEQUENTLY PLEDGED TO THE
INDENTURE TRUSTEE PURSUANT TO THE INDENTURE.

 

16

--------------------------------------------------------------------------------


 


(G)           OBLIGATIONS WITH RESPECT TO ENGINES AND BENEFICIAL INTERESTS.  THE
SELLER WILL DO NOTHING TO IMPAIR THE RIGHTS OF THE ISSUER, THE OWNER TRUSTS, THE
NOTEHOLDERS OR THE INDENTURE TRUSTEE IN THE CONTRIBUTED ENGINES, CONTRIBUTED
BENEFICIAL INTERESTS AND THE RELATED ASSETS, AS THE CASE MAY BE, OTHER THAN AS
PERMITTED BY THE SERVICING AGREEMENT.

 


(H)           COMPLIANCE WITH LAW.  THE SELLER WILL COMPLY, IN ALL MATERIAL
RESPECTS, WITH ALL ACTS, RULES, REGULATIONS, ORDERS, DECREES AND DIRECTIONS OF
ANY GOVERNMENTAL AUTHORITY APPLICABLE TO THE CONTRIBUTED ASSETS OR ANY PART
THEREOF, PROVIDED, HOWEVER, THAT THE SELLER MAY CONTEST ANY ACT, RULE,
REGULATION, ORDER, DECREE OR DIRECTION IN ANY REASONABLE MANNER WHICH SHALL NOT
MATERIALLY AND ADVERSELY AFFECT THE RIGHTS OF THE ISSUER, THE NOTEHOLDERS OR THE
INDENTURE TRUSTEE IN ANY OF THE CONTRIBUTED ASSETS.

 


(I)            CONVEYANCE OF CONTRIBUTED ASSETS; SECURITY INTERESTS.  EXCEPT FOR
THE TRANSFERS AND CONVEYANCES HEREUNDER AND THE SECURITY INTEREST CREATED
PURSUANT TO THE INDENTURE, THE SELLER WILL NOT PLEDGE, ASSIGN OR TRANSFER TO ANY
OTHER PERSON, OR GRANT, CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN OTHER
THAN PERMITTED ENCUMBRANCES ON, ANY CONTRIBUTED ASSET (OR ANY INTEREST THEREIN)
OTHER THAN THE RIGHTS OF A LESSEE UNDER A LEASE AGREEMENT AND THE SELLER SHALL
DEFEND THE RIGHT, TITLE AND INTEREST OF THE ISSUER AND ITS SUCCESSORS AND
ASSIGNS IN, TO AND UNDER THE CONTRIBUTED ASSETS AGAINST ALL CLAIMS OF THIRD
PARTIES CLAIMING THROUGH OR UNDER THE SELLER.

 


(J)            NOTIFICATION OF BREACH.  THE SELLER WILL ADVISE THE ISSUER, THE
ADMINISTRATIVE AGENT AND THE INDENTURE TRUSTEE PROMPTLY, IN REASONABLE DETAIL,
UPON DISCOVERY OF THE OCCURRENCE OF ANY BREACH BY THE SELLER OF ANY OF ITS
REPRESENTATIONS, WARRANTIES AND COVENANTS CONTAINED HEREIN.

 


(K)           FURTHER ASSURANCES.  THE SELLER WILL MAKE, EXECUTE OR ENDORSE,
ACKNOWLEDGE AND FILE OR DELIVER TO THE ISSUER, THE OWNER TRUSTS AND EACH SERIES
ENHANCER, IF ANY, FROM TIME TO TIME SUCH UCC FINANCING STATEMENTS (INCLUDING ANY
TERMINATION OR CONTINUATION STATEMENTS), SCHEDULES, CONFIRMATORY ASSIGNMENTS,
CONVEYANCES, TRANSFER ENDORSEMENTS, POWERS OF ATTORNEY, CERTIFICATES, REPORTS
AND OTHER ASSURANCES OR INSTRUMENTS AND TAKE SUCH FURTHER STEPS RELATING TO THE
CONTRIBUTED ASSETS AND OTHER RIGHTS COVERED BY THIS AGREEMENT, AS THE ISSUER,
THE OWNER TRUSTS OR EACH SERIES ENHANCER, IF ANY, MAY REQUEST AND REASONABLY
REQUIRE.  THE SELLER SHALL TAKE ALL STEPS NECESSARY TO PERFECT THE ISSUER’S AND
THE INDENTURE TRUSTEE’S INTEREST IN THE CONTRIBUTED ASSETS UNDER ANY
INTERNATIONAL PERFECTION STANDARDS THAT MAY BE ADOPTED AFTER THE DATE OF THIS
AGREEMENT TO THE EXTENT PRACTICABLE AND WITHOUT UNREASONABLE COST.

 


(L)            INDEMNIFICATION.  THE SELLER AGREES TO INDEMNIFY, DEFEND AND HOLD
THE ISSUER AND THE OWNER TRUSTS HARMLESS FROM AND AGAINST ANY AND ALL LOSS,
LIABILITY, DAMAGE, JUDGMENT, CLAIM, DEFICIENCY OR EXPENSE (INCLUDING INTEREST,
PENALTIES, REASONABLE ATTORNEYS’ FEES AND AMOUNTS PAID IN SETTLEMENT) TO WHICH
THE ISSUER OR THE OWNER TRUSTS MAY BECOME SUBJECT INSOFAR AS SUCH LOSS,
LIABILITY, DAMAGE, JUDGMENT, CLAIM, DEFICIENCY OR EXPENSE ARISES OUT OF OR IS
BASED UPON A BREACH BY THE SELLER OF ITS COVENANTS CONTAINED IN SECTION 4.01, OR
ANY INFORMATION CERTIFIED IN ANY SCHEDULE DELIVERED BY THE SELLER HEREUNDER
BEING UNTRUE IN ANY MATERIAL RESPECT AS OF THE DATE OF SUCH CERTIFICATION.  THE
OBLIGATIONS OF THE SELLER UNDER THIS SECTION 4.01(L) SHALL BE CONSIDERED TO HAVE
BEEN RELIED UPON BY THE ISSUER, THE OWNER TRUSTS, THE NOTEHOLDERS, THE
ADMINISTRATIVE AGENT AND THE INDENTURE TRUSTEE AND SHALL SURVIVE THE EXECUTION,
DELIVERY, AND PERFORMANCE OF THIS AGREEMENT REGARDLESS OF ANY INVESTIGATION MADE
BY THE ISSUER OR ON ITS BEHALF.

 

17

--------------------------------------------------------------------------------


 


(M)          NOTICE OF LIENS.  THE SELLER SHALL NOTIFY THE ISSUER PROMPTLY AFTER
BECOMING AWARE OF ANY LIEN OTHER THAN PERMITTED ENCUMBRANCES ON THE CONTRIBUTED
ASSETS OR ON ANY ASSETS OWNED BY ANY OWNER TRUST.

 


(N)           TRANSFER TAXES.  THE SELLER SHALL, IMMEDIATELY UPON (I) RECEIPT OF
NOTICE FROM ANY APPLICABLE GOVERNMENTAL AUTHORITY THAT A TAX OR RELATED FINE IS
DUE OR (II) THE IMPOSITION OF ANY RELATED LIEN ON ANY PROPERTY OF THE ISSUER,
PAY ALL TAXES, RELATED FINES AND RELATED EXPENSES (INCLUDING ATTORNEY’S FEES)
INCURRED OR REQUIRED TO BE PAID BY THE SELLER OR THE ISSUER IN CONNECTION WITH
OR RELATED TO THE CONVEYANCE OF THE CONTRIBUTED ASSETS FROM THE SELLER TO THE
ISSUER AND FROM THE ISSUER TO THE OWNER TRUSTS, AND ACKNOWLEDGES THAT THE ISSUER
SHALL HAVE NO RESPONSIBILITY WITH RESPECT THERETO.

 


(O)           NO BANKRUPTCY PETITION AGAINST THE ISSUER OR THE OWNER TRUSTS. 
THE SELLER WILL NOT, PRIOR TO THE DATE THAT IS ONE YEAR AND ONE DAY AFTER THE
PAYMENT IN FULL OF ALL AMOUNTS OWING PURSUANT TO THE INDENTURE, THIS AGREEMENT
AND THE RELATED DOCUMENTS, INSTITUTE AGAINST THE ISSUER OR ANY OWNER TRUST, OR
JOIN ANY OTHER PERSON IN INSTITUTING AGAINST THE ISSUER OR ANY OWNER TRUST, ANY
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY OR LIQUIDATION PROCEEDINGS
OR SIMILAR PROCEEDINGS UNDER THE LAWS OF ANY APPLICABLE JURISDICTION.  THIS
SUBSECTION 4.01(O) SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.

 


(P)           ERISA.  THE SELLER AGREES TO INDEMNIFY, DEFEND AND HOLD THE ISSUER
AND EACH OWNER TRUST HARMLESS FROM AND AGAINST ANY AND ALL LOSS, LIABILITY,
DAMAGE, JUDGMENT, CLAIM, DEFICIENCY OR EXPENSE (INCLUDING INTEREST, PENALTIES,
REASONABLE ATTORNEYS’ FEES AND AMOUNTS PAID IN SETTLEMENT) TO WHICH THE ISSUER
OR ANY OWNER TRUST MAY BECOME SUBJECT INSOFAR AS SUCH LOSS, LIABILITY, DAMAGE,
JUDGMENT, CLAIM, DEFICIENCY OR EXPENSE ARISES OUT OF ANY PLAN.

 


(Q)           SUBSTANTIVE CONSOLIDATION.  THE SELLER WILL BE OPERATED IN SUCH A
MANNER SO THAT IT WOULD NOT BE SUBSTANTIVELY CONSOLIDATED WITH THE ISSUER OR ANY
OWNER TRUST, SO THAT THE SEPARATE EXISTENCE OF THE SELLER, ON THE ONE HAND, AND
THE ISSUER AND EACH OWNER TRUST, ON THE OTHER HAND, WOULD NOT BE DISREGARDED IN
THE EVENT OF A BANKRUPTCY OR INSOLVENCY OF THE SELLER OR THE ISSUER OR ANY OWNER
TRUST, AND IN SUCH REGARD, AMONG OTHER THINGS:

 

(I)            THE SELLER, ON THE ONE HAND, WILL NOT BE INVOLVED IN THE
DAY-TO-DAY MANAGEMENT OF THE ISSUER OR ANY OWNER TRUST, ON THE OTHER HAND;

 

(II)           THE SELLER, ON THE ONE HAND, WILL MAINTAIN SEPARATE CORPORATE
RECORDS AND BOOKS OF ACCOUNT FROM THE ISSUER AND EACH OWNER TRUST, ON THE OTHER
HAND, AND OTHERWISE WILL OBSERVE CORPORATE FORMALITIES AND HAVE A SEPARATE AREA
FROM THE ISSUER FOR ITS BUSINESS;

 

(III)          THE FINANCIAL STATEMENTS AND BOOKS AND RECORDS OF THE SELLER WILL
BE PREPARED AFTER THE DATE OF CREATION OF THE ISSUER TO REFLECT AND WILL REFLECT
THE SEPARATE EXISTENCE OF THE ISSUER AND EACH OWNER TRUST, PROVIDED, THAT THE
ISSUER’S AND THE OWNER TRUST’S ASSETS AND LIABILITIES MAY BE INCLUDED IN A
CONSOLIDATED FINANCIAL STATEMENT ISSUED BY AN AFFILIATE OF THE ISSUER; PROVIDED,
HOWEVER, THAT ANY SUCH CONSOLIDATED FINANCIAL STATEMENT WILL MAKE CLEAR THAT THE
ISSUER’S AND THE OWNER TRUST’S ASSETS ARE NOT AVAILABLE TO SATISFY THE
OBLIGATIONS OF SUCH AFFILIATE;

 

(IV)          THE SELLER, ON THE ONE HAND, WILL MAINTAIN ITS ASSETS SEPARATELY
FROM THE ASSETS OF THE ISSUER AND EACH OWNER TRUST, ON THE OTHER HAND (INCLUDING
THROUGH THE MAINTENANCE OF A SEPARATE BANK ACCOUNT), AND THE SELLER’S ASSETS,
AND RECORDS RELATING THERETO, HAVE NOT BEEN, ARE NOT AND WILL NOT BE, COMMINGLED
WITH THOSE OF THE ISSUER OR ANY OWNER TRUST;

 

18

--------------------------------------------------------------------------------


 

(V)           ALL OF THE SELLER’S BUSINESS CORRESPONDENCE AND OTHER
COMMUNICATIONS WILL BE CONDUCTED IN THE SELLER’S OWN NAME AND ON ITS OWN
RESPECTIVE STATIONERY;

 

(VI)          THE SELLER DOES NOT ACT AS AN AGENT FOR THE ISSUER OR ANY OWNER
TRUST, OTHER THAN IN ITS CAPACITY AS THE SERVICER, AND IN CONNECTION THEREWITH,
WILL PRESENT ITSELF TO THE PUBLIC AS AN AGENT FOR THE ISSUER AND EACH OWNER
TRUST AND AS A CORPORATION SEPARATE FROM THE ISSUER AND EACH OWNER TRUST;

 

(VII)         THE SELLER DOES NOT CONDUCT ANY OF THE BUSINESS OF THE ISSUER OR
ANY OWNER TRUST IN THE SELLER’S NAME;

 

(VIII)        THE SELLER DOES NOT PAY ANY LIABILITIES OF THE ISSUER OR ANY OWNER
TRUST OUT OF THE SELLER’S FUNDS OR ASSETS;

 

(IX)           THE SELLER MAINTAINS AN ARM’S-LENGTH RELATIONSHIP WITH THE ISSUER
AND EACH OWNER TRUST EXCEPT WITH RESPECT TO THE MAKING OF THE GUARANTY;

 

(X)            THE SELLER WILL NOT ASSUME OR GUARANTEE OR BECOME OBLIGATED FOR
THE DEBTS OF THE ISSUER OR ANY OWNER TRUST OR HOLD OUT ITS CREDIT AS BEING
AVAILABLE TO SATISFY THE OBLIGATIONS OF THE ISSUER OR ANY OWNER TRUST EXCEPT
WITH RESPECT TO (A) OBLIGATIONS OF THE SELLER UNDER THE GUARANTY AND (B)
OBLIGATIONS OF THE SELLER TO LESSEES ARISING BY OPERATION OF LAW UNDER ELIGIBLE
LEASES WITH RESPECT TO WHICH THE CONSENT OF SUCH LESSEES HAS NOT BEEN OBTAINED
PRIOR TO THE TRANSFER OF SUCH ELIGIBLE LEASES TO ISSUER BY SELLER PURSUANT TO
THIS AGREEMENT;

 

(XI)           THE SELLER WILL NOT ACQUIRE OBLIGATIONS OF THE ISSUER OR ANY
OWNER TRUST;

 

(XII)          THE SELLER WILL ALLOCATE FAIRLY AND REASONABLY OVERHEAD OR OTHER
EXPENSES THAT ARE PROPERLY SHARED WITH THE ISSUER, INCLUDING WITHOUT LIMITATION,
SHARED OFFICE SPACE;

 

(XIII)         THE SELLER WILL IDENTIFY AND HOLD ITSELF OUT AS A SEPARATE AND
DISTINCT ENTITY FROM THE ISSUER AND EACH OWNER TRUST;

 

(XIV)        THE SELLER WILL CORRECT ANY KNOWN MISUNDERSTANDING REGARDING ITS
SEPARATE IDENTITY FROM THE ISSUER AND EACH OWNER TRUST;

 

(XV)         THE SELLER WILL NOT IDENTIFY THE ISSUER OR ANY OWNER TRUST AS A
DIVISION OR PART OF ITSELF,

 

(XVI)        THE SELLER WILL NOT ENTER INTO, OR BE A PARTY TO, ANY TRANSACTION
WITH THE ISSUER OR ANY OWNER TRUST EXCEPT IN THE ORDINARY COURSE OF ITS BUSINESS
AND ON TERMS WHICH ARE INTRINSICALLY FAIR AND ARE NO LESS FAVORABLE TO IT THAN
WOULD BE OBTAINED IN A COMPARABLE ARM’S-LENGTH TRANSACTION WITH AN UNRELATED
THIRD PARTY, OTHER THAN WITH RESPECT TO THE MAKING OF THE GUARANTY; AND

 

(XVII)       THE SELLER DOES NOT PAY THE SALARIES OF THE ISSUER’S OR ANY OWNER
TRUST’S EMPLOYEES, IF ANY.

 

19

--------------------------------------------------------------------------------


 


SECTION 4.02.          ISSUER COVENANTS.

 


(A)           NON-CONSOLIDATION.  THE ISSUER WILL BE OPERATED IN SUCH A MANNER
SO THAT NEITHER IT NOR ANY OWNER TRUST WOULD BE SUBSTANTIVELY CONSOLIDATED WITH
THE SELLER, SO THAT THE SEPARATE EXISTENCE OF THE ISSUER AND EACH OWNER TRUST,
ON THE ONE HAND, AND THE SELLER, ON THE OTHER HAND, WOULD NOT BE DISREGARDED IN
THE EVENT OF A BANKRUPTCY OR INSOLVENCY OF THE ISSUER, ANY OWNER TRUST, OR THE
SELLER, AND IN SUCH REGARD, AMONG OTHER THINGS:

 

(I)            THE ISSUER WILL NOT BE INVOLVED IN THE DAY-TO-DAY MANAGEMENT OF
THE SELLER;

 

(II)           THE ISSUER (A) WILL, ON ITS BEHALF AND ON BEHALF OF EACH OWNER
TRUST, MAINTAIN SEPARATE RECORDS AND BOOKS OF ACCOUNT FROM THE SELLER AND
OTHERWISE WILL OBSERVE ALL FORMALITIES AND HAVE A SEPARATE AREA FROM THE SELLER
FOR ITS BUSINESS AND (B) WILL CAUSE TO BE MAINTAINED, ON BEHALF OF EACH OWNER
TRUST, SEPARATE TRUST RECORDS AND FINANCIAL RECORDS WHICH MAY BE PRODUCED UPON
DEMAND IDENTIFYING THE ASSETS, LIABILITIES, REVENUES AND EXPENSES OF SUCH OWNER
TRUST SEPARATELY FROM THOSE OF THE ISSUER AND;

 

(III)          THE FINANCIAL STATEMENTS AND BOOKS AND RECORDS OF THE ISSUER AND
THE FINANCIAL RECORDS OF EACH OWNER TRUST, ON THE ONE HAND, WILL REFLECT ITS
SEPARATE EXISTENCE FROM THE SELLER, ON THE OTHER HAND, PROVIDED, THAT THE
ISSUER’S AND THE OWNER TRUST’S ASSETS AND LIABILITIES MAY BE INCLUDED IN A
CONSOLIDATED FINANCIAL STATEMENT ISSUED BY AN AFFILIATE OF THE ISSUER; PROVIDED,
HOWEVER, THAT ANY SUCH CONSOLIDATED FINANCIAL STATEMENT WILL MAKE CLEAR THAT THE
ISSUER’S AND THE OWNER TRUST’S ASSETS ARE NOT AVAILABLE TO SATISFY THE
OBLIGATIONS OF SUCH AFFILIATE;

 

(IV)          THE ISSUER WILL AND WILL CAUSE EACH OWNER TRUST TO MAINTAIN ITS
ASSETS SEPARATELY FROM THE ASSETS OF THE SELLER AND RECORDS RELATING THERETO,
HAVE NOT BEEN, ARE NOT AND WILL NOT BE COMMINGLED WITH THOSE OF THE SELLER’S
ASSETS;

 

(V)           ALL OF THE ISSUER’S AND EACH OWNER TRUST’S BUSINESS CORRESPONDENCE
AND OTHER COMMUNICATIONS WILL BE CONDUCTED IN ITS OWN NAME AND ON ITS OWN
STATIONERY;

 

(VI)          THE ISSUER WILL NOT AND WILL NOT PERMIT ANY OWNER TRUST TO ACT AS
AN AGENT OF THE SELLER IN ANY CAPACITY AND WILL PRESENT ITSELF TO THE PUBLIC AS
A CORPORATION OR TRUST SEPARATE FROM THE SELLER;

 

(VII)         THE ISSUER WILL AND WILL CAUSE EACH OWNER TRUST TO CONDUCT ITS
BUSINESS SOLELY IN ITS OWN NAME;

 

(VIII)        THE ISSUER WILL AND WILL CAUSE EACH OWNER TRUST TO PAY ITS OWN
LIABILITIES OUT OF ITS OWN FUNDS AND ASSETS;

 

(IX)           THE ISSUER WILL AND WILL CAUSE EACH OWNER TRUST TO MAINTAIN AN
ARM’S-LENGTH RELATIONSHIP WITH ITS AFFILIATES;

 

(X)            THE ISSUER WILL NOT AND WILL NOT PERMIT ANY OWNER TRUST TO ASSUME
OR GUARANTEE OR BECOME OBLIGATED FOR THE DEBTS OF ANY OTHER ENTITY OR HOLD OUT
ITS CREDIT AS BEING AVAILABLE TO SATISFY THE OBLIGATION OF ANY OTHER ENTITY, (IN
EACH CASE OTHER THAN GUARANTEES OR OTHER OBLIGATIONS OF ANY OWNER TRUST IN
RESPECT OF OBLIGATIONS OF THE ISSUER) AND WILL NOT PERMIT ANY

 

20

--------------------------------------------------------------------------------


 

other person to assume or guarantee or become obligated for its debts or hold
out its credit as being available to satisfy its obligations, except with
respect to (A) obligations of the Seller under the Guaranty and (B) obligations
of the Seller to Lessees arising by operation of law under Eligible Leases with
respect to which the consent of such Lessees has not been obtained prior to the
transfer of such Eligible Leases to Issuer by Seller pursuant to this Agreement;

 

(XI)           THE ISSUER WILL NOT ACQUIRE OBLIGATIONS OR SECURITIES OF ITS
STOCKHOLDERS;

 

(XII)          THE ISSUER WILL ALLOCATE FAIRLY AND REASONABLY OVERHEAD OR OTHER
EXPENSES THAT ARE PROPERLY SHARED WITH ANY OTHER PERSON OR ENTITY, INCLUDING
WITHOUT LIMITATION, SHARED OFFICE SPACE, AND USE SEPARATE STATIONERY, INVOICES
AND CHECKS;

 

(XIII)         THE ISSUER WILL AND WILL CAUSE EACH OWNER TRUST TO IDENTIFY AND
HOLD ITSELF OUT AS A SEPARATE AND DISTINCT ENTITY UNDER ITS OWN NAME AND NOT AS
A DIVISION OR PART OF ANY OTHER PERSON OR ENTITY;

 

(XIV)        THE ISSUER WILL AND WILL CAUSE EACH OWNER TRUST TO CORRECT ANY
KNOWN MISUNDERSTANDING REGARDING ITS SEPARATE IDENTITY;

 

(XV)         THE ISSUER WILL NOT AND WILL NOT PERMIT ANY OWNER TRUST TO MAKE
LOANS TO ANY PERSON OR ENTITY;

 

(XVI)        THE ISSUER WILL NOT IDENTIFY ITS STOCKHOLDERS, OR ANY AFFILIATES OF
ANY OF THEM, AS A DIVISION OR PART OF ITSELF;

 

(XVII)       THE ISSUER WILL NOT AND WILL NOT PERMIT ANY OWNER TRUST TO ENTER
INTO, OR BE A PARTY TO, ANY TRANSACTION WITH ITS STOCKHOLDERS OR THEIR
AFFILIATES EXCEPT IN THE ORDINARY COURSE OF ITS BUSINESS AND ON TERMS WHICH ARE
INTRINSICALLY FAIR AND ARE NO LESS FAVORABLE TO IT THAN WOULD BE OBTAINED IN A
COMPARABLE ARM’S-LENGTH TRANSACTION WITH AN UNRELATED THIRD PARTY; AND

 

(XVIII)      THE ISSUER WILL PAY THE SALARIES OF ITS OWN EMPLOYEES, IF ANY, FROM
ITS OWN FUNDS.

 


SECTION 4.03.          TRANSFER OF CONTRIBUTED ASSETS.  THE SELLER UNDERSTANDS
THAT THE ISSUER INTENDS TO ASSIGN THE CONTRIBUTED ASSETS AND ITS RIGHTS UNDER
THIS AGREEMENT TO THE INDENTURE TRUSTEE UNDER THE INDENTURE, AND HEREBY CONSENTS
TO THE ASSIGNMENT OF ALL OR ANY PORTION OF THIS AGREEMENT BY THE ISSUER TO SUCH
INDENTURE TRUSTEE.  THE SELLER AGREES THAT UPON SUCH ASSIGNMENT THE INDENTURE
TRUSTEE MAY EXERCISE THE RIGHTS OF THE ISSUER HEREUNDER AND SHALL BE ENTITLED TO
ALL OF THE BENEFITS OF THE ISSUER HEREUNDER.

 


ARTICLE V

 


CONDITIONS PRECEDENT

 


SECTION 5.01.          CONDITIONS TO THE ISSUER’S OBLIGATIONS.  THE OBLIGATIONS
OF THE ISSUER TO ACQUIRE CONTRIBUTED ASSETS ON ANY TRANSFER DATE SHALL BE
SUBJECT TO THE SATISFACTION OF THE FOLLOWING CONDITIONS (IN ADDITION TO THE
PROCEDURES REQUIRED BY SECTION 2.02 (D)):

 

21

--------------------------------------------------------------------------------


 


(A)           ALL REPRESENTATIONS AND WARRANTIES OF THE SELLER CONTAINED IN THIS
AGREEMENT SHALL BE TRUE AND CORRECT ON THE TRANSFER DATE (INCLUDING WITHOUT
LIMITATION THE ENGINE REPRESENTATIONS AND WARRANTIES) WITH THE SAME EFFECT AS
THOUGH SUCH REPRESENTATIONS AND WARRANTIES HAD BEEN MADE ON SUCH DATE;

 


(B)           ALL INFORMATION CONCERNING THE CONTRIBUTED ASSETS PROVIDED TO THE
ISSUER SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS;

 


(C)           THE SELLER SHALL HAVE PERFORMED ALL OTHER OBLIGATIONS REQUIRED TO
BE PERFORMED BY THE PROVISIONS OF THIS AGREEMENT AND THE OTHER RELATED
DOCUMENTS;

 


(D)           ALL CORPORATE AND LEGAL PROCEEDINGS AND ALL INSTRUMENTS IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE
SATISFACTORY IN FORM AND SUBSTANCE TO THE ISSUER, AND THE ISSUER SHALL HAVE
RECEIVED FROM THE SELLER COPIES OF ALL DOCUMENTS (INCLUDING WITHOUT LIMITATION
RECORDS OF CORPORATE PROCEEDINGS) RELEVANT TO THE TRANSACTIONS HEREIN
CONTEMPLATED AS THE ISSUER MAY REASONABLY HAVE REQUESTED; AND

 


(E)           NO EVENT OF DEFAULT OR EARLY AMORTIZATION EVENT SHALL HAVE
OCCURRED AND THEN BE CONTINUING OR RESULT FROM THE ACQUISITIONS OF SUCH
CONTRIBUTED ASSETS.

 


SECTION 5.02.          CONDITIONS TO THE SELLER’S OBLIGATIONS.  THE OBLIGATIONS
OF THE SELLER TO CONVEY AND CONTRIBUTE THE CONTRIBUTED ASSETS ON THE INITIAL
TRANSFER DATE AND ON EACH SUBSEQUENT TRANSFER DATE SHALL BE SUBJECT TO THE
SATISFACTION OF THE FOLLOWING CONDITIONS (IN ADDITION TO THE PROCEDURES REQUIRED
BY SECTION 2.02(D)):

 


(A)           ALL REPRESENTATIONS AND WARRANTIES OF THE ISSUER CONTAINED IN THIS
AGREEMENT SHALL BE TRUE AND CORRECT WITH THE SAME EFFECT AS THOUGH SUCH
REPRESENTATIONS AND WARRANTIES HAD BEEN MADE ON SUCH DATE; AND

 


(B)           ALL LIMITED LIABILITY COMPANY AND LEGAL PROCEEDINGS AND ALL
INSTRUMENTS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
SHALL BE SATISFACTORY IN FORM AND SUBSTANCE TO THE SELLER, AND THE SELLER SHALL
HAVE RECEIVED FROM THE ISSUER COPIES OF ALL DOCUMENTS (INCLUDING WITHOUT
LIMITATION RECORDS OF LIMITED LIABILITY COMPANY PROCEEDINGS) RELEVANT TO THE
TRANSACTIONS HEREIN CONTEMPLATED AS THE SELLER MAY REASONABLY HAVE REQUESTED.

 


ARTICLE VI

 


TERMINATION

 


SECTION 6.01.          TERMINATION.  THE RESPECTIVE OBLIGATIONS AND
RESPONSIBILITIES OF THE SELLER AND THE ISSUER CREATED BY THIS AGREEMENT SHALL
NOT TERMINATE PRIOR TO PAYMENT IN FULL OF ALL OUTSTANDING OBLIGATIONS.

 


SECTION 6.02.          EFFECT OF TERMINATION.  NO TERMINATION OR REJECTION OR
FAILURE TO ASSUME THE EXECUTORY OBLIGATIONS OF THIS AGREEMENT IN THE BANKRUPTCY
OF THE SELLER OR THE ISSUER SHALL BE DEEMED TO IMPAIR OR AFFECT THE OBLIGATION
PERTAINING TO ANY EXECUTED CONVEYANCE OR EXECUTED OBLIGATIONS, INCLUDING WITHOUT
LIMITATION BREACHES OF REPRESENTATIONS AND WARRANTIES BY THE SELLER OR THE
ISSUER OCCURRING PRIOR TO THE DATE OF SUCH TERMINATION.  WITHOUT LIMITING THE
FOREGOING,

 

22

--------------------------------------------------------------------------------


 

prior to termination, neither the failure of the parties to execute and to
deliver an Engine or Beneficial Interest Transfer Certificate pursuant to
Section 2.02, nor the failure of the Seller to pay in cash or kind the
compensation therefor shall render such transfer or obligation executory, nor
shall the continued duties of the parties pursuant to Article 4 or Section 7.06
of this Agreement render an executed conveyance executory.

 


ARTICLE VII

 


MISCELLANEOUS PROVISIONS

 


SECTION 7.01.          AMENDMENT.  THIS AGREEMENT MAY BE AMENDED FROM TIME TO
TIME BY THE SELLER AND THE ISSUER ONLY WITH THE PRIOR WRITTEN CONSENT OF THE
INDENTURE TRUSTEE AS DIRECTED BY EACH CONTROL PARTY OF EACH SERIES AND UPON
PRIOR NOTICE TO EACH RATING AGENCY, IF ANY.  THE ISSUER SHALL FORWARD COPIES OF
ANY AMENDMENT TO THIS AGREEMENT TO THE ADMINISTRATIVE AGENT AND THE RATING
AGENCIES, IF ANY.

 


SECTION 7.02.          GOVERNING LAW.  THIS AGREEMENT AND ANY AMENDMENT HEREOF
PURSUANT TO SECTION 7.01 SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE SUBSTANTIVE LAWS OF NEW YORK (WITHOUT REGARD TO CHOICE OF LAW PRINCIPLES)
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES UNDER THIS AGREEMENT SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

 


SECTION 7.03.          NOTICES.  ALL DEMANDS, NOTICES AND COMMUNICATIONS UNDER
THIS AGREEMENT SHALL BE IN WRITING PERSONALLY DELIVERED, OR SENT BY FACSIMILE
(WITH SUBSEQUENT TELEPHONE CONFIRMATION OF RECEIPT THEREOF) OR SENT BY OVERNIGHT
COURIER SERVICE, AT THE FOLLOWING ADDRESS:  (A) SELLER, AT ITS ADDRESS AT WILLIS
LEASE FINANCE CORPORATION, 2320 MARINSHIP WAY, SUITE 300, SAUSALITO, CALIFORNIA
94965; (B) ISSUER, AT ITS ADDRESS AT WILLIS ENGINE FUNDING LLC, 2320 MARINSHIP
WAY, SUITE 300, SAUSALITO, CALIFORNIA 94965 AND (C) THE INDENTURE TRUSTEE, THE
NOTEHOLDERS, THE RATING AGENCIES AND THE SERIES ENHANCER, IF ANY, AND
ADMINISTRATIVE AGENT AT THEIR RESPECTIVE ADDRESSES SET FORTH IN THE RELATED
SUPPLEMENT.  NOTICE SHALL BE EFFECTIVE AND DEEMED RECEIVED (A) TWO DAYS AFTER
BEING DELIVERED TO THE COURIER SERVICE, IF SENT BY COURIER, (B) UPON RECEIPT OF
CONFIRMATION OF TRANSMISSION, IF SENT BY FACSIMILE OR (C) WHEN DELIVERED, IF
DELIVERED BY HAND.  EITHER PARTY MAY ALTER THE ADDRESS TO WHICH COMMUNICATIONS
ARE TO BE SENT BY GIVING NOTICE OF SUCH CHANGE OF ADDRESS IN CONFORMITY WITH THE
PROVISIONS OF THIS SECTION 7.03 FOR GIVING NOTICE AND BY OTHERWISE COMPLYING
WITH ANY APPLICABLE TERMS OF THIS AGREEMENT.

 

Wherever notice or a report is required to be given or delivered to or from any
party pursuant to this Agreement, a copy of such notice or report shall also be
given or delivered to the Administrative Agent.

 


SECTION 7.04.          SEVERABILITY OF PROVISIONS.  IF ANY ONE OR MORE OF THE
COVENANTS, AGREEMENTS, PROVISIONS OR TERMS OF THIS AGREEMENT SHALL BE FOR ANY
REASON WHATSOEVER HELD INVALID, THEN SUCH COVENANTS, AGREEMENTS, PROVISIONS OR
TERMS SHALL BE DEEMED SEVERABLE FROM THE REMAINING COVENANTS, AGREEMENTS,
PROVISIONS OR TERMS OF THIS AGREEMENT AND SHALL IN NO WAY AFFECT THE VALIDITY OR
ENFORCEABILITY OF THE OTHER COVENANTS, AGREEMENTS, PROVISIONS OR TERMS OF THIS
AGREEMENT.

 

23

--------------------------------------------------------------------------------


 


SECTION 7.05.          ASSIGNMENT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT, THIS AGREEMENT MAY NOT BE ASSIGNED BY THE SELLER
EXCEPT AS PROVIDED IN SECTION 4.01(A), WITHOUT THE PRIOR WRITTEN CONSENT (WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD) OF THE ISSUER AND THE INDENTURE
TRUSTEE AT THE DIRECTION OF EACH CONTROL PARTY OF EACH SERIES AND, EXCEPT AS
PROVIDED IN SECTION 4.03, THIS AGREEMENT MAY NOT BE ASSIGNED BY THE ISSUER
WITHOUT THE PRIOR WRITTEN CONSENT (WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD) OF EACH CONTROL PARTY OF EACH SERIES.  WHETHER OR NOT EXPRESSLY
STATED, ALL REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS OF THE SELLER
(WHETHER AS THE SELLER OR AS SERVICER) AND THE ISSUER IN THIS AGREEMENT, OR IN
ANY DOCUMENT DELIVERED BY ANY OF THEM IN CONNECTION WITH THIS AGREEMENT, SHALL
BE FOR THE BENEFIT OF, AND SHALL BE EXERCISABLE BY, THE INDENTURE TRUSTEE, EACH
SERIES ENHANCER, IF ANY, AND THE NOTEHOLDERS.

 


SECTION 7.06.          FURTHER ASSURANCES.  EACH OF THE SELLER AND THE ISSUER
AGREES TO DO SUCH FURTHER ACTS AND THINGS AND TO EXECUTE AND DELIVER SUCH
ADDITIONAL ASSIGNMENTS, AGREEMENTS, POWERS AND INSTRUMENTS AS ARE REASONABLY
REQUIRED TO CARRY INTO EFFECT THE PURPOSES OF THIS AGREEMENT OR TO BETTER ASSURE
AND CONFIRM UNTO THE INDENTURE TRUSTEE, THE SERIES ENHANCERS, IF ANY, OR THE
NOTEHOLDERS THEIR RIGHTS, POWERS AND REMEDIES HEREUNDER.

 


SECTION 7.07.          NO WAIVER; CUMULATIVE REMEDIES.  NO FAILURE TO EXERCISE
AND NO DELAY IN EXERCISING, ON THE PART OF THE ISSUER OR THE SELLER, ANY RIGHT,
REMEDY, POWER OR PRIVILEGE HEREUNDER, SHALL OPERATE AS A WAIVER THEREOF, NOR
SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, REMEDY, POWER OR PRIVILEGE
HEREUNDER PRECLUDE ANY OTHER OR FURTHER EXERCISE HEREOF OR THE EXERCISE OF ANY
OTHER RIGHT, REMEDY, POWER OR PRIVILEGE.  THE RIGHTS, REMEDIES, POWERS AND
PRIVILEGES HEREIN PROVIDED ARE CUMULATIVE AND NOT EXHAUSTIVE OF ANY RIGHTS,
REMEDIES, POWERS AND PRIVILEGES PROVIDED BY LAW.

 


SECTION 7.08.          COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR
MORE COUNTERPARTS (AND BY DIFFERENT PARTIES ON SEPARATE COUNTERPARTS), EACH OF
WHICH SHALL BE AN ORIGINAL, BUT ALL OF WHICH SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.

 


SECTION 7.09.          BINDING EFFECT.  THIS AGREEMENT WILL INURE TO THE BENEFIT
OF AND BE BINDING UPON THE PARTIES HERETO AND, UPON THE TRANSFER CONTEMPLATED BY
SECTION 4.03 HEREOF, THE INDENTURE TRUSTEE, THE NOTEHOLDERS AND THEIR RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS.

 


SECTION 7.10.          MERGER AND INTEGRATION.  EXCEPT AS SPECIFICALLY STATED
OTHERWISE HEREIN, THIS AGREEMENT SETS FORTH THE ENTIRE UNDERSTANDING OF THE
PARTIES RELATING TO THE SUBJECT MATTER HEREOF, AND ALL PRIOR UNDERSTANDINGS,
WRITTEN OR ORAL, ARE SUPERSEDED BY THIS AGREEMENT.  THIS AGREEMENT MAY NOT BE
MODIFIED, AMENDED, WAIVED OR SUPPLEMENTED EXCEPT AS PROVIDED HEREIN.

 


SECTION 7.11.          HEADINGS.  THE HEADINGS HEREIN ARE FOR PURPOSES OF
REFERENCE ONLY AND SHALL NOT OTHERWISE AFFECT THE MEANING OR INTERPRETATION OF
ANY PROVISION HEREOF

 


SECTION 7.12.          SCHEDULES AND EXHIBITS.  THE SCHEDULES AND EXHIBITS
ATTACHED HERETO AND REFERRED TO HEREIN SHALL CONSTITUTE A PART OF THIS AGREEMENT
AND ARE INCORPORATED INTO THIS AGREEMENT FOR ALL PURPOSES.

 


SECTION 7.13.          GENERAL INTERPRETIVE PRINCIPLES.  FOR PURPOSES OF THIS
AGREEMENT EXCEPT AS OTHERWISE EXPRESSLY PROVIDED OR UNLESS THE CONTEXT OTHERWISE
REQUIRES:

 

24

--------------------------------------------------------------------------------


 


(A)           THE TERMS DEFINED IN THIS AGREEMENT HAVE THE MEANINGS ASSIGNED TO
THEM IN THIS AGREEMENT AND INCLUDE THE PLURAL AS WELL AS THE SINGULAR, AND THE
USE OF ANY GENDER HEREIN SHALL BE DEEMED TO INCLUDE THE OTHER GENDER;

 


(B)           ACCOUNTING TERMS NOT OTHERWISE DEFINED HEREIN HAVE THE MEANINGS
ASSIGNED TO THEM IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AS
IN EFFECT ON THE DATE HEREOF;

 


(C)           REFERENCES HEREIN TO “ARTICLES”, “SECTIONS”, “SUBSECTIONS”,
“PARAGRAPHS” AND OTHER SUBDIVISIONS WITHOUT REFERENCE TO A DOCUMENT ARE TO
DESIGNATED ARTICLES, SECTIONS, SUBSECTIONS, PARAGRAPHS AND OTHER SUBDIVISIONS OF
THIS AGREEMENT;

 


(D)           A REFERENCE TO A SUBSECTION SECTION WITHOUT FURTHER REFERENCE TO A
SECTION IS A REFERENCE TO SUCH SUBSECTION SECTION AS CONTAINED IN THE SAME
SECTION IN WHICH THE REFERENCE APPEARS, AND THIS RULE SHALL ALSO APPLY TO
PARAGRAPHS AND OTHER SUBDIVISIONS;

 


(E)           THE WORDS “HEREIN”, “HEREOF”, “HEREUNDER” AND OTHER WORDS OF
SIMILAR IMPORT REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR
PROVISION; AND

 


(F)            THE TERM “INCLUDE” OR “INCLUDING” SHALL MEAN WITHOUT LIMITATION
BY REASON OF ENUMERATION.

 


SECTION 7.14.          THIRD-PARTY BENEFICIARIES.  THIS AGREEMENT WILL INURE TO
THE BENEFIT OF AND BE BINDING UPON THE PARTIES HERETO, THE INDENTURE TRUSTEE AND
THE NOTEHOLDERS, AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Seller and the Issuer have caused this Contribution and
Sale Agreement to be duly executed by their respective officers as of the day
and year first above written.

 

 

WILLIS LEASE FINANCE CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ DONALD A. NUNEMAKER

 

 

 

 

Name: Donald A. Nunemaker

 

 

 

 

Title: Executive Vice President,
Chief Operating Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WILLIS ENGINE FUNDING LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ DONALD A. NUNEMAKER

 

 

 

 

Name: Donald A. Nunemaker

 

 

 

 

Title: Vice President

 

 

26

--------------------------------------------------------------------------------


 

SCHEDULE 1 to

Contribution And Sale Agreement

 

“Contribution Percentage” means                   percent (      %).*

 

--------------------------------------------------------------------------------

*              This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the
Commission.

 

27

--------------------------------------------------------------------------------